Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of June 24,
2015, between Cleveland BioLabs, Inc., a Delaware corporation (the “Company”)
and David Davidovich (including his permitted successors and assigns, the
“Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 6 of the
Securities Act of 1933, as amended (the “Securities Act”) contained in
Section 4(a)(2) thereof and/or Regulation D thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, a number of shares of common stock, par value $0.005 per share of the
Company (the “Common Stock”) constituting 48.1% of the Common Stock of the
Company, calculated on a Fully Diluted Basis as of June 18, 2015 (the “Proposed
Transaction”); and

WHEREAS, the Board of Directors of the Company has approved the execution of
this Agreement and the transactions contemplated hereby.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
as used herein, the following terms have the meanings set forth in this
Section 1.1:

“Acquisition Proposal” means, other than with respect to the Proposed
Transaction or any other transaction involving the Purchaser and the Company,
any inquiry, offer or proposal relating to (i) any acquisition or purchase,
direct or indirect, of 20% or more of the consolidated assets of the Company and
its Subsidiaries (as determined on a book value basis), assets of the Company
and its Subsidiaries representing 20% or more of the consolidated net revenues
or consolidated net income of the Company and its Subsidiaries, or 20% or more
of any class of equity or voting securities of the Company or any of its
Subsidiaries whose assets, individually or in the aggregate, constitute 20% or
more of the consolidated assets of the Company (as determined on a book value
basis), (ii) any tender offer (including a self-tender offer) or exchange offer
that, if consummated, would result in any Person or “group” (as defined under
Section 13(d) of the Exchange Act) beneficially owning 20% or more of any class
of equity or voting securities of the Company or one or more of Subsidiaries of
the Company whose assets, individually or in the aggregate, constitute 20% or
more of the consolidated assets of the Company (as determined on a book value
basis), (iii) any sale, lease, exchange, transfer, joint venture, license or
other disposition of 20% or more of the consolidated assets of the Company (as
determined on a book value basis), including through the acquisition of one or
more Subsidiaries of the Company owning such assets, or (iv) a merger,
consolidation, business combination, reorganization, recapitalization,
liquidation, dissolution or other similar transaction involving the Company or
any of its Subsidiaries whose assets, individually or in the aggregate,
constitute 20% or more of the consolidated assets of the Company (as determined
on a book value basis), or any combination of the foregoing.

 

1



--------------------------------------------------------------------------------

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Adverse Recommendation Change” shall have the meaning ascribed to such term in
Section 4.8(c).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Amendments” shall have the meaning ascribed to such term in Section 4.9(f).

“Approvals” shall have the meaning ascribed to such term in Section 4.5

“Approved Share Plan” means any employee benefit plan which has been approved by
the Board of Directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and options to purchase Common Stock
may be issued to any employee, consultant, officer or director for services
provided to the Company in their capacity as such.

“BHCA” shall have the meaning ascribed to such term in Section 3.1(hh).

“Board Designees” shall have the meaning ascribed to such term in
Section 4.9(a).

“Board of Directors” means the board of directors of the Company.

“Board Representatives” shall have the meaning ascribed to such term in
Section 4.9(b).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by Law or other
governmental action to close.

“Closing” means the closing of the issuance of the Shares pursuant to
Section 2.1.

“Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of subsequent superseding federal revenue Laws.

“Common Stock” shall have the meaning ascribed to such term in the preamble.

 

2



--------------------------------------------------------------------------------

“Company Counsel” means Cooley LLP, with offices located at 500 Boylston Street,
Boston, Massachusetts 02116.

“Company Employee Agreement” means any (whether written or unwritten)
employment, consulting, severance, termination, bonus or incentive compensation,
change in control, retention, deferred compensation or other compensatory
agreement, contract, understanding, obligation or commitment with any Employee
and to which the Company or any of its Subsidiaries is a party and anticipates
that it will have any liability in excess of $100,000 over the next twelve
(12) months.

“Company Securities” shall have the meaning ascribed to such term in
Section 3.1(g).

“Company Stock Options” shall have the meaning ascribed to such term in
Section 3.1(g).

“Company Warrants” shall have the meaning ascribed to such term in
Section 3.1(g).

“Contingent Worker” shall have the meaning ascribed to such term in
Section 3.1(k).

“Definitive Transaction Agreement” means any acquisition agreement, merger
agreement or similar definitive agreement or a letter of intent or agreement in
principle with respect thereto.

“Disclosure Schedules” means the Schedules of the Company delivered concurrently
herewith relating to the Company’s representations in Article III.

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(kk).

“Due Inquiry” means all inquiries that would be undertaken by an experienced
management team of a comparable pharmaceutical development business using their
best efforts (including the business and operations executives and legal
officers thereof) employing industry standards, including Intellectual Property
non-infringement, inventorship, invalidity, freedom to operate and patentability
searches and analyses, competitive landscape analyses, and safety and efficacy
analyses.

“Eligible Individual” shall have the meaning ascribed to such term in
Section 4.11.

“Employee” means any current employee, officer, director or individual
consultant of the Company or any of its Subsidiaries or any individual who has
been an employee, officer, director or individual consultant of the Company or
any of its Subsidiaries during the three (3) year period prior to the date
hereof.

“Enforceability Exceptions” shall have the meaning ascribed to such term in
Section 3.1(c).

 

3



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time, as well as any rules and regulations
promulgated thereunder and any corresponding provisions of subsequent
superseding federal Laws relating to retirement matters, as from time to time in
effect.

“ERISA Affiliate” means a corporation which is or was at any time a member of a
controlled group of corporations with the Company within the meaning of Code
Section 414(b), a trade or business which is or was under common control with
the Company within the meaning of Code Section 414(c), or a member of an
affiliated service group with the Company within the meaning of Code Sections
414(m) or (o).

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(s).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Expense Reimbursement” shall have the meaning ascribed to such term in
Section 6.1(c).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” shall have the meaning ascribed to such term in Section 3.1(ee).

“FDCA” shall have the meaning ascribed to such term in Section 3.1(ee).

“Federal Reserve” shall have the meaning ascribed to such term in
Section 3.1(hh).

“Fully Diluted Basis” means the total number of shares that would be outstanding
if all possible sources of conversion have been exercised, including all
warrants, options, preemptive rights which have been decided to be exercised in
connection with the Proposed Transaction, and any convertible debt.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Governmental Entity” shall have the meaning ascribed to such term in
Section 4.5.

“Information” shall have the meaning ascribed to such term in Section 4.6(b).

“Intellectual Property” shall have the meaning ascribed to such term in
Section 3.1(p).

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

“Intervening Event” shall have the meaning ascribed to such term in
Section 4.8(c).

 

4



--------------------------------------------------------------------------------

“Issuer Covered Person” shall have the meaning ascribed to such term in
Section 3.1(kk).

“Key Employee Employment Agreements” means the applicable Employment Agreement
between each of the Key Employees and the Company, dated as of the Closing Date
in the case of each of the Key Employees substantially in the form attached
hereto as Exhibit A.

“Key Employees” means each of Drs. Andrei Gudkov, Yakov Kogan, Andrei Osterman,
Langdon Miller, and Ann Hards.

“Knowledge of the Company” means the knowledge of each of the Key Employees that
was, or would reasonably be expected to be, obtained after due inquiry.

“Laws” means any United States or foreign federal, state or local law, statute,
ordinance, rule, regulation, judgment, code, order, injunction, arbitration
award, agency requirement, license or permit of any Governmental Entity.

“Liens” means, with respect to any property or asset, a lien, charge, pledge,
security interest, encumbrance, right of first refusal, preemptive right or
other similar adverse claim.

“Losses” shall have the meaning ascribed to such term in Section 4.3(a).

“Management Presentation” shall have the meaning ascribed to such term in
Section 3.1(nn).

“Material Adverse Effect” shall mean any change or event, which has or would
reasonably be expected to have: (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of the Company and the Subsidiaries, taken as a whole,
or (iii) a material adverse effect on the Company’s ability to perform in any
material respect on a timely basis its obligations under any Transaction
Document; provided, however, that in no event shall any change or effect
resulting from any of the following (alone or in combination) be determined to
constitute or be taken into account in determining whether there has occurred a
Material Adverse Effect: (a) conditions generally effecting the industry in
which the Company or its Subsidiaries compete (provided, however that any such
change or development shall be taken into account to the extent, and only to the
extent, that they adversely affected the Company and the Subsidiaries, taken as
a whole, in a manner that is disproportionate to the degree that they have
affected other comparable pharmaceutical development companies), (b) general
conditions in financial markets and any changes therein (including changes
arising out of acts of terrorism, war, weather conditions or other force majeure
events) (provided, however that any such change or development shall be taken
into account to the extent, and only to the extent, that they adversely affected
the Company and the Subsidiaries, taken as a whole, in a manner that is
disproportionate to the degree that they have affected other comparable
pharmaceutical development companies), (c) changes in the trading price or
trading volume of the Company’s

 

5



--------------------------------------------------------------------------------

Registered Common Stock (provided, however that any change or development giving
rise to such changes in trading price or trading volume shall be taken into
account unless such change is a change or event described in parts (a) though
(e) hereof), (d) the filing of any stockholder or derivative litigation arising
from or relating to the execution of the Agreement or the consummation of the
transactions contemplated thereby (provided, however, that any event or
development giving rise to such litigation other than the execution of the
Agreement or consummation of the transactions contemplated thereby shall be
taken into account), or (e) the execution and delivery of this Agreement, the
announcement of this Agreement and the transactions contemplated hereby.

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(n).

“Money Laundering Laws” shall have the meaning ascribed to such term in
Section3.1(ii).

“No-Shop Period” shall have the meaning ascribed to such term in Section 4.8(a).

“Nominating Committee” shall have the meaning ascribed to such term in
Section 4.9(d).

“Outside Date” means July 15, 2015.

“Per Share Purchase Price” equals $3.87.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(ee).

“Plan” means (a) any employee benefit plan (as defined in Section 3(3) of ERISA,
whether or not subject to ERISA) and (b) any retirement, deferred compensation,
severance, retention, incentive, stock option or other equity compensation
(including any Approved Share Plan), fringe benefit, insurance, vacation,
paid-time off, supplemental unemployment, supplemental or excess benefit, or
other employee benefit plan, program or arrangement (other than an Company
Employee Agreement), in each case (i) which is maintained or sponsored by the
Company or any of its Subsidiaries, (ii) with respect to which contributions,
premiums or other payments are made or required to be made by the Company or any
of its Subsidiaries with respect to any Employee or (iii) pursuant to which the
Company or any of its Subsidiaries could have any material liability.

“Preferred Stock” shall have the meaning ascribed to such term in
Section 3.1(g).

“Process Agent” shall have the meaning ascribed to such term in Section 6.7(b).

 

6



--------------------------------------------------------------------------------

“Proposed Transaction” shall have the meaning ascribed to such term in the
preamble.

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

“Purchaser Party” shall have the meaning ascribed to such term in
Section 4.3(a).

“Registered Common Stock” shall have the meaning ascribed to such term in
Section 4.4.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchaser, in the form of Exhibit B
attached hereto.

“Registered IP” shall have the meaning ascribed to such term in Section 3.1(p).

“Replacement Designee” shall have the meaning ascribed to such term in
Section 4.9(e).

“Representation Letter” means that the applicable letter agreement between the
Purchaser, the Company and each of Drs. Andrei Gudkov and Yakov Kogan, dated as
of the date hereof.

“Representation Letter Bring-Down Certificate” shall have the meaning ascribed
to such term in Section 2.2 (a)(ix).

“SEC” means the United States Securities and Exchange Commission.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series A Preferred Stock” shall have the meaning ascribed to such term in
Section 3.1(g).

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including subordinated and contingent liabilities, of
such Person; (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and liabilities, including subordinated and contingent
liabilities as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a

 

7



--------------------------------------------------------------------------------

business or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, can reasonably be expected to become an actual or matured
liability.

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).

“Superior Proposal” means a bona fide written Acquisition Proposal for at least
a majority of the outstanding shares of the Company’s stock or more than at
least a majority of the consolidated assets of the Company and its Subsidiaries
(or assets of the Company and its Subsidiaries representing more than at least a
majority of the consolidated net revenues or consolidated net income of the
Company and its Subsidiaries) that the Board of Directors of the Company
determines in good faith, after considering the advice of its outside legal
counsel and a financial advisor of recognized reputation, selected in good faith
by the Board of Directors, and taking into consideration, to the extent deemed
relevant by the Board of Directors (i) all legal, financial, regulatory and
other aspects of such Acquisition Proposal (including conditions to closing,
financing, regulatory approvals, identity of the Person making such Acquisition
Proposal), and (ii) the terms of this Agreement including any revisions to this
Agreement made or proposed in writing by the Purchaser pursuant to Section 4.8
prior to the time of determination, is more favorable to the Company’s
stockholders from a financial point of view (solely in their capacity as such)
than the transactions provided hereunder and is reasonably likely to be
consummated on the terms proposed.

“Termination Fee” means an amount equal to $800,000 (excluding, for the
avoidance of doubt, any amounts payable pursuant to the Expense Reimbursement).

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NasdaqCapital Market, the NasdaqGlobal Market, the NasdaqGlobal Select
Market, the New York Stock Exchange, the OTCQX, or the OTCQB (or any successors
to any of the foregoing).

“Transaction Documents” means this Agreement, the Voting Agreement, the Key
Employee Employment Agreements, the Representation Letter and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, New York 10004, and a facsimile number of (212) 509-5150, and any
successor transfer agent of the Company.

“Voting Agreement” means the written agreement, in the form of Exhibit C
attached hereto, of each officer and director on the date hereof.

 

8



--------------------------------------------------------------------------------

ARTICLE II.

PURCHASE AND SALE

2.1. Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, the Company agrees to sell, and the Purchaser agrees to
purchase 6,459,948 Shares in exchange for an amount equal to the product of the
Per Share Purchase Price multiplied by the number of Shares (the “Purchase
Price”). On the Closing Date, the Company shall deliver to the Purchaser its
respective Shares and the Purchaser and the Company shall deliver the other
items set forth in Section 2.2 at the Closing. Upon satisfaction or, to the
extent permitted hereunder, waiver of the covenants and conditions set forth in
Sections 2.2 and 2.3 (other than those covenants and conditions that by their
nature are to be satisfied at Closing, but subject to the satisfaction or, to
the extent permitted hereunder, waiver of such covenants and conditions), the
Closing shall occur at the offices of Company Counsel or such other location and
time as the parties shall mutually agree.

2.2. Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a legal opinion of Company Counsel, substantially in the form of Exhibit D
attached hereto;

(iii) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to issue the Shares in the form of book-entry restricted
shares in the name of the Purchaser and to deliver a statement/advice to
Purchaser reflecting the share amount and the restrictions on the shares;

(iv) a certificate of the Company’s Secretary certifying as to good standing
certificates with respect to the Company from the applicable authority(ies) in
Delaware and any other jurisdiction in which the Company is qualified to do
business, dated a recent date before the Closing;

(v) a certificate, executed by the Chief Executive Officer or Chief Financial
Officer of the Company, dated as of the Closing Date certifying that the
conditions specified in Section 2.3(b)(i), Section 2.3(b)(ii) and
Section 2.3(b)(iii) have been satisfied;

(vi) the Voting Agreement(s) duly executed by the parties;

(vii) the Registration Rights Agreement duly executed by the Company;

(viii) the Key Employee Employment Agreements duly executed by the parties; and

(ix) the Representation Letter duly executed by the Company and each of Andrei
Gudkov and Yakov Kogan and a certificate (the “Representation Letter Bring Down
Certificate”), executed by each of Andrei Gudkov and Yakov Kogan, dated as of
the Closing Date certifying that the representations set forth in Section (i) of
the Representation Letter are true and correct in all respects as of the date of
the Representation Letter and as of the Closing Date as though made at and as of
such date.

 

9



--------------------------------------------------------------------------------

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company the following:

(i) this Agreement duly executed by the Purchaser;

(ii) the Registration Rights Agreement duly executed by the Purchaser;

(iii) the Representation Letter duly executed by the Purchaser; and

(iv) the Purchase Price via wire transfer in immediately available funds to the
account specified by the Company.

2.3. Closing Conditions.

(a) The obligation of the Company to consummate the Proposed Transactions is
subject to the satisfaction (or waiver, if permissible under applicable Law) at
or prior to the Closing Date of each of the following conditions:

(i) The representations and warranties of the Purchaser contained herein shall
be true and correct in all material respects as of the date of this Agreement
and at and as of the Closing Date as though made at and as of such date (unless
as of a specific time therein in which case they shall be true and correct as of
such time);

(ii) All obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed.

(iii) The delivery by the Purchaser of the items set forth in Section 2.2(b) of
this Agreement.

(iv) No restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction preventing the consummation of the
Proposed Transaction shall have taken effect after the date hereof and shall
still be in effect.

(b) The obligation of Purchaser to consummate the Proposed Transactions is
subject to the satisfaction (or waiver, if permissible under applicable Law) at
or prior to the Closing Date of each of the following conditions:

(i) (A) The representations and warranties of the Company contained in Sections
3.1(a), 3.1(b), 3.1(c), 3.1(f), 3.1(g), 3.1(o), 3.1(p), 3.1(t), and 3.1(nn) of

 

10



--------------------------------------------------------------------------------

this Agreement shall be true and correct in all respects as of the date of this
Agreement and at and as of the Closing Date as though made at and as of such
date (other than any such representation and warranty that by its terms
addresses matters only as of another specified time, which shall be true only as
of such time) and (B) all other representations and warranties of the Company
contained in this Agreement shall be true and correct as of the date of this
Agreement and at and as of the Closing Date as though made at and as of such
date (other than any such representation and warranty that by its terms
addresses matters only as of another specified time, which shall be true only as
of such time), in each case without regard to any qualifications as to Material
Adverse Effect or materiality contained in such representations and warranties,
except where the failure of any such representations or warranties in this
clause (B) to be so true and correct, individually or in the aggregate, has not
and would not reasonably be expected to have a Material Adverse Effect.

(ii) All obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed.

(iii) Since the date hereof, no change or event shall have occurred and no
circumstances shall exist which have had, or would reasonably be expected to
have, a Material Adverse Effect.

(iv) The delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement.

(v) Evidence reasonably satisfactory to the Purchaser of the waiver by each
current or former employee, officer, director or consultant of the Company or
any of its Subsidiaries of any right under any severance or other benefit plan
to receive any payments as a result of the consummation of the Proposed
Transaction other than the vesting of Company Stock Options granted prior to
January 1, 2015.

(vi) Evidence reasonably satisfactory to the Purchaser of the waiver by each
Person set forth on Schedule 2.3(b)(vi), other than the rights of the holders of
the Series A Preferred Stock pursuant to Section 10 of the Certificate of
Amendment of Certificate of Designations of Preferences, Rights and Limitations
of the Series A Preferred Stock, to any right to receive any payment as a result
of the consummation of the Proposed Transaction.

(vii) Evidence reasonably satisfactory to the Purchaser that the rights of
Mikhail Mogutov pursuant to the Rights Agreement dated as of June 17, 2014
between Mikhai Mogutov and the Company have been terminated.

(viii) All Approvals set forth on Schedule 2.3(b)(viii) shall have been obtained
by the Company.

(ix) No restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction preventing the consummation of the
Proposed Transaction shall have taken effect after the date hereof and shall
still be in effect.

 

11



--------------------------------------------------------------------------------

(x) From the date hereof to the Closing Date, the Company’s Common Stock shall
not have been delisted from the Company’s principal Trading Market, trading in
the Common Stock shall not have been suspended by the SEC or the Company’s
principal Trading Market.

(xi) The size of the Board of Directors shall have been increased to thirteen
(13) members and the Board of Directors shall have appointed as directors the
seven (7) Board Designees.

(xii) None of the Company or any of its Subsidiaries shall be a debtor in a
bankruptcy case or have filed for bankruptcy (under title 11 of the United
States Code or any other bankruptcy, receivership, or any other insolvency
proceeding in any jurisdiction).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1. Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation, warranty or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Purchaser as of the date hereof:

(a) Subsidiaries. All of the direct and indirect Subsidiaries of the Company are
set forth on Schedule 3.1(a) (each, a “Subsidiary”). Except as set forth on
Schedule 3.1(a), the Company owns, directly or indirectly, such percentage of
the capital stock or other equity interests of each Subsidiary, as set forth in
the SEC Reports, free and clear of any Liens, and all of the issued and
outstanding shares of capital stock of each Subsidiary owned by the Company are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded. The capitalization of each
Subsidiary is set forth on Schedule 3.1(a).

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so

 

12



--------------------------------------------------------------------------------

qualified or in good standing, as the case may be, could not have or reasonably
be expected to result in a Material Adverse Effect, and no Action has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company except
as set forth on Schedule 3.1(c), and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith. This Agreement and each other Transaction Document to
which the Company is a party has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other Laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by Laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable Law and public policy(collectively, the “Enforceability
Exceptions”).

(d) No Conflicts. Except as set forth on Schedule 3.1(d), the execution,
delivery and performance by the Company of this Agreement and the other
Transaction Documents to which it is a party, the issuance and sale of the
Shares and the consummation by it of the transactions contemplated hereby and
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, give to others any rights of
acceleration of payments (with or without notice, lapse of time or both) or give
to others any rights of termination, amendment or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, except
for such defaults under, amendments to, acceleration or terminations of
contracts which (x) involve payments to or from the Company or its Subsidiaries
or (y) give rise to the imposition of any Liens on property or assets of the
Company and its Subsidiaries or (z) give rise to the payment of any amounts by
the Company or its Subsidiaries, when taken together in the aggregate do not
exceed $100,000, or (iii), except as set forth on Schedule 3.1(d), conflict with
or result in a violation of any Law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a

 

13



--------------------------------------------------------------------------------

Subsidiary is subject (including federal, state and foreign securities Laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of clause (iii), such as could not have
or reasonably be expected to result in a Material Adverse Effect.

(e) Filings, Consents and Approvals. Except as set forth on Schedule 3.1(e), the
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents.

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens.
The Company has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable pursuant to this Agreement.

(g) Capitalization.

(i) The authorized capital stock of the Company consists of 160,000,000 shares
of Common Stock and 10,000,000 shares of preferred stock, par value $0.005 per
share (the “Preferred Stock”) of which 718 shares have been designated Series A
Preferred Stock (the “Series A Preferred Stock”). The capitalization of the
Company as of the close of business on June 18, 2015 is set forth on Schedule
3.1(g). Schedule 3.1(g) sets forth a true and complete list of all of the
options to purchase Company Securities (the “Company Stock Options”) and
warrants (the “Company Warrants”) outstanding as of the date hereof, including
with respect to each Company Stock Option and Company Warrant, the number of
shares of Common Stock issuable upon exercise of such Company Stock Option or
Company Warrant, the exercise price with respect thereto and the applicable
grant date thereof.

(ii) The Shares (A) account for 48.1% of the issued and outstanding stock of the
Company on a Fully Diluted Basis as of June 18, 2015 and (B) will account for at
least 48% of the issued and outstanding stock of the Company on a Fully Diluted
Basis as of the Closing Date.

(iii) Except as set forth in this Section 3.1(g) or Schedule 3.1(a) of this
Agreement and except for changes since June 18, 2015, resulting from the
conversion, exercise or settlement of Series A Preferred Stock, Company Stock
Options and Company Warrants outstanding on such date, there are no issued,
reserved for issuance or outstanding: (A) shares of capital stock or other
voting securities or ownership interests in the Company or any of its
Subsidiaries, (B) securities of the Company or any of its Subsidiaries
convertible into, exchangeable for, or valued by reference to shares of capital
stock or other voting securities of or ownership interests in the Company or any
Subsidiary of the Company, (C) warrants, calls, options or other rights to
acquire from the

 

14



--------------------------------------------------------------------------------

Company or any of its Subsidiaries, or other obligation of the Company or any of
its Subsidiaries to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of the
Company or any of its Subsidiaries or (D) restricted shares, stock appreciation
rights, performance units, contingent value rights, “phantom” stock or similar
securities or rights, in each case issued by the Company or any Subsidiary, that
are derivative of, or provide economic benefits based, directly or indirectly,
on the value or price of, any capital stock or voting securities of the Company
(the items in clauses (A) through (D) being referred to collectively as the
“Company Securities”). Except as set forth on Schedule 3.1(g), there are no
outstanding obligations of the Company or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any of the Company Securities. Except as set forth
on Schedule 3.1(g), none of the Company or any Subsidiary of the Company is a
party to any right of first refusal, right of first offer, proxy, voting
agreement, voting trust, registration rights agreement, stockholders agreement
or other contract, with respect to the purchase, sale or voting of any Company
Securities or any securities convertible into, or exchangeable or exercisable
for, any Company Securities. Set forth on Schedule 3.1(g), is a complete list of
the holders of the Series A Preferred Stock. Prior to the Closing Date, the
Company sent to all preemptive right holders notice of the Proposed Transaction
at the correct address and in accordance with the applicable provisions of the
relevant agreement, a copy of which notices have been delivered to the
Purchasers and at least two (2) Trading Days prior to the Closing Date, the
preemptive rights notices and any subsequent notices related thereto have all
been duly delivered by the Company in accordance with the terms of the
agreements governing all such rights. The Company has sent, and will send, any
written notices received from any preemptive rights holders between the date
hereof and the Closing Date regarding the notices sent by the Company pursuant
to the previous sentence. Prior to the Closing Date, all of the preemptive right
holders shall have either waived (or by their silence deemed to have waived) or
exercised all of their preemptive rights, such that there shall be no
outstanding preemptive rights in connection with the Proposed Transaction at or
prior to the Closing Date. As of the date hereof, the holders of the Series A
Preferred Stock have no rights under Section 9 (Negative Covenants) of the
Certificate of Designations of Preferences, Rights and Limitations of the Series
A Preferred Stock, as amended. All such rights have expired and are of no
further force and effect.

(iv) All of the outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable, have been issued in compliance with all
applicable federal and state securities Laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase securities. Except as set forth on Schedule 3.1(g), no
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Shares. Except as set forth
on Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Knowledge of the Company, between or among any
of the Company’s stockholders.

 

15



--------------------------------------------------------------------------------

(h) SEC Reports; Financial Statements. Except as set forth on Schedule 3.1(h),
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by Law to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The Company has never been an issuer
subject to, or identified in, Rule 144(i) under the Securities Act. The
financial statements of the Company included in the SEC Reports complied in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly presented
in all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report, or except as
provided on Schedule 3.1(i), filed prior to the date hereof, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the SEC,
(iii) the Company has not altered its method of accounting (other than in
accordance with pronouncements under GAAP) (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any Company
Securities and (v) except as provided in Schedule 3.1(i), neither the Company
nor any of its Subsidiaries has taken any action that would, if taken by the
Company or any Subsidiary from the date hereof through the Closing Date, would
require the consent of the Purchaser pursuant to the terms of Section 4.7
without regard to any materiality or

 

16



--------------------------------------------------------------------------------

other similar qualification applicable to such provision (provided, however,
that with respect to the item described in Section 4.7(l), Schedule 3.1(i) shall
set forth all contracts involving payments to or obligations of the Company or
its Subsidiaries in excess of $100,000).

(j) Litigation. Except as set forth in Schedule 3.1(j), there is no action,
claim, suit, inquiry, notice of violation, proceeding or investigation
(collectively, an “Action”) pending or, to the Knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (i) which adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Shares or (ii) in the
three years prior to the date hereof, which would, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect.
Except as set forth on Schedule 3.1(j), in the three years prior to the date
hereof neither the Company nor any Subsidiary, nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities Laws or a claim of breach of
fiduciary duty. Except as set forth on Schedule 3.1(j), there has not been, and
to the Knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

(k) Employee Benefit Plan Matters.

(i) Schedule 3.1(k) lists all Plans and Company Employee Agreements.

(ii) Each Plan and Company Employee Agreement has been maintained and
administered in compliance with its terms and in all material respects with the
requirements of applicable Law, including the Code and ERISA.

(iii) Each Plan that is intended to be qualified under Section 401(a) of the
Code is and at all times has been so qualified, and has a currently-effective
favorable determination letter or, if applicable, opinion letter, from the
Internal Revenue Service as to its qualification, and nothing has occurred that
could reasonably be expected to adversely affect such qualification.

(iv) All contributions, premiums or benefits which are due from the Company or
any of its Subsidiaries under any Plan have been timely paid to or in respect of
each such Plan.

(v) No Plan is an employee pension benefit plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA and none of the Company nor any of its ERISA
Affiliates has incurred or is reasonably expected to incur any liability under
Title IV of ERISA.

 

17



--------------------------------------------------------------------------------

(vi) No “Prohibited Transaction” within the meaning of Section 4975 of the Code
or Section 406 or 407 of ERISA and not otherwise exempt under Section 4975 of
the Code or Section 408 of ERISA, as applicable, has occurred with respect to
any Plan.

(vii) Except as set forth in Schedule 3.1(k), no Plan or Company Employee
Agreement provides or for the prior three (3) years has provided for medical,
life insurance, or other welfare benefits to any Employee, or any spouse or
dependent of any such Employee, beyond retirement or other termination of
employment (other than as required under Code Section 4980B, or similar state
Law).

(viii) No Plan is under audit or investigation by the Internal Revenue Service,
the Department of Labor or any other Governmental Entity and, to the Knowledge
of the Company, no such audit or investigation is threatened.

(ix) There are no pending or, to the Knowledge of the Company, threatened,
actions, suits or claims with respect to any Plan or the assets or any fiduciary
thereof (in that Person’s capacity as a fiduciary of such Plan), other than
ordinary course claims for benefits brought by participants or beneficiaries.

(x) Each Plan and each Company Employee Agreement that constitutes in any part a
nonqualified deferred compensation plan within the meaning of Section 409A of
the Code and that is subject to Section 409A of the Code has been operated and
maintained in all material respects in operational and documentary compliance
with Section 409A of the Code and applicable guidance thereunder during the
respective time periods in which such operational or documentary compliance has
been required. There is no contract to which the Company or any of its
Subsidiaries is a party or by which it is bound to compensate any Employee for
excise taxes paid pursuant to Section 409A of the Code.

(xi) Neither the Company nor any of its Subsidiaries has any liability for the
misclassification of any Person as an independent contractor, temporary
employee, leased employee or any other service provider compensated other than
through reportable wages (as an Employee) paid by the Company or a Subsidiary
(any such Person, a “Contingent Worker”), and no Contingent Worker has been
improperly excluded from any Plan. Neither the Company nor any of its
Subsidiaries has any leased employees within the meaning of Section 414(n) of
the Code.

(xii) To the Knowledge of the Company, no executive officer of the Company or
any Subsidiary, is, or is now expected to be, in violation of any material term
of any Company Employee Agreement, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any restrictive covenant
in favor of any third party, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.

 

18



--------------------------------------------------------------------------------

(xiii) Except as set forth in Schedule 3.1(k), neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
hereby (either alone or upon the occurrence of any additional or subsequent
events or the passage of time) will (A) result in any payment becoming due to
any Employee, (B) increase any benefits under any Plan or Company Employee
Agreement, (C) result in the acceleration of the time of payment, vesting or
funding of, or other rights in respect of, any benefits under any Plan or
Company Employee Agreement or (D) result in the triggering or imposition of any
restrictions or limitations on the right of the Company or any of its
Subsidiaries to amend or terminate any Plan or Company Employee Agreement (or
result in any adverse consequences for so doing).

(xiv) The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events or the passage of time), as of the Closing,
constitute an event under any Plan or Company Employee Agreement that will or
may result in the payment of any amount that may be deemed an “excess parachute
payment” under Section 280G of the Code. There is no contract to which the
Company or any of its Subsidiaries is a party or by which it is bound to
compensate any Employee for excise taxes paid pursuant to Section 4999 of the
Code.

(l) Employee and Labor Matters. There are no material claims (other than
ordinary claims under Plans), disputes, actions, grievances or disciplinary
actions pending or, to the Knowledge of the Company, threatened, by or between
the Company or any of its Subsidiaries and any Employee. Neither the Company nor
any of its Subsidiaries is currently, nor has ever been, a party to any
collective bargaining agreement or similar labor agreement with a labor union,
works council or other employee representative. No labor strike, organized work
stoppage, slowdown, lockout, unfair labor practice charge or similar labor
activity or dispute affecting the Company or any of its Subsidiaries has
occurred during the past two years or, to the Knowledge of the Company, is
threatened. There are no current union organization activities or representation
questions involving Employees of the Company or any of its Subsidiaries. Each of
the Company and its Subsidiaries is in compliance in all material respects with
all applicable Laws respecting employment, employment practices, labor, term and
conditions of employment, classification of Employees including but not limited
to, laws relating to payment of wages, hours, overtime, classification of
employees as exempt or non-exempt, collective bargaining, employment
discrimination, safety and health, immigration status, workers’ compensation and
the collection and payment of withholding and employment taxes.

(m) Compliance. Except as set forth in Schedule 3.1(m), neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or

 

19



--------------------------------------------------------------------------------

instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local Laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety, import/export controls and economic sanctions, and employment and labor
matters, except in each case as would not have or reasonably be expected to
result in a Material Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit, except where such revocation or
modification would not reasonably be expected to have a Material Adverse Effect.

(o) Title to Assets. Except as set forth on Schedule 3.1(o), the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for (i) Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and (ii) Liens for the payment of federal, state or other taxes,
for which appropriate reserves have been made in accordance with GAAP and, the
payment of which is neither delinquent nor subject to penalties. Except as set
forth on Schedule 3.1(o), any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in compliance
in all material respects.

(p) Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights (“Intellectual Property”) and similar rights
necessary or required for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Schedule 3.1(p) is a true and complete list of registered and applied for
Intellectual Property Rights owned or exclusively licensed by the Company or any
Subsidiary as of the date hereof (the “Registered IP”). Except as set forth on
Schedule 3.1(p), the Company or a Subsidiary is the sole and exclusive owner or
licensor of the Registered IP, free and clear of all encumbrances and, the
Registered IP is valid. Except as set forth on Schedule 3.1(p), neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to

 

20



--------------------------------------------------------------------------------

expire or terminate or be abandoned, within two (2) years after the date of this
Agreement except as could not have or reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to result in a Material
Adverse Effect. To the Knowledge of the Company after Due Inquiry, all such
Intellectual Property Rights are enforceable, and there is no non-academic
infringement by another Person of any of the Intellectual Property Rights
(including by any compound known to the Company as being under development by a
third party that if commercialized would infringe such Intellectual Property
Rights). To the Knowledge of the Company after Due Inquiry, the business of the
Company and its Subsidiaries does not infringe the intellectual property rights
of any third party (including any such infringement that would occur in the
event of commercialization of any compound currently under development by the
Company or a Subsidiary). All Employees of the Company or a Subsidiary are party
to enforceable written agreements pursuant to which any Intellectual Property
created by such individuals in the course of their employment or consulting is
assigned to the Company or a Subsidiary. The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged. Except as set forth on
Schedule 3.1(q), neither the Company nor any Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost that would have a Material Adverse Effect.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or as set forth on Schedule 3.1(r), none of the officers or directors of
the Company or any Subsidiary and, to the Knowledge of the Company, none of the
employees of the Company or any Subsidiary is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the Knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for (i) payment of salary, director
compensation or consulting fees for services rendered, (ii) reimbursement for
expenses incurred on behalf of the Company and (iii) other employee benefits,
including stock option agreements under any stock option plan of the Company.

 

21



--------------------------------------------------------------------------------

(s) Sarbanes-Oxley; Internal Accounting Controls. The Company is in compliance,
in all material respects, with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof and as of the Closing Date. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to provide reasonable assurance
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the disclosure
controls and procedures of the Company as of the end of the period covered by
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company.

(t) Certain Fees. Except as set forth on Schedule 3.1(t), no brokerage or
finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

(u) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

22



--------------------------------------------------------------------------------

(v) Registration Rights. Except as set forth on Schedule 3.1(v), no Person has
any right to cause the Company or any Subsidiary to effect the registration
under the Securities Act of any securities of the Company or any Subsidiary.

(w) Listing and Maintenance Requirements. Except as set forth in Schedule
3.1(w), the Registered Common Stock is registered pursuant to Section 12(b) of
the Exchange Act, and the Company has taken no action designed to, or which, to
the Knowledge of the Company, is likely to have the effect of, terminating the
registration of the Registered Common Stock under the Exchange Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. Except as set forth in Schedule 3.1(w), the Company has not, in
the 12 months preceding the date hereof, received notice from any Trading Market
on which the Registered Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as set forth on Schedule 3.1(w), the
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Registered Common Stock is currently eligible for electronic
transfer through the Depository Trust Company or another established clearing
corporation and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

(x) Application of Takeover Protections. Subject to the accuracy of the
representations set forth in Section 3.2(i), the Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the Laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Shares and the Purchaser’s ownership of the
Shares.

(y) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of any applicable stockholder approval provisions of any Trading Market
on which any of the securities of the Company are listed or designated.

(z) Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Shares hereunder, the Company is Solvent. The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). To the Knowledge of the Company, there are no facts
or circumstances which would lead the Company to

 

23



--------------------------------------------------------------------------------

believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization Laws of any jurisdiction within one year from the Closing
Date. Schedule 3.1(z) sets forth as of the date hereof all outstanding secured
and unsecured indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others in excess of $50,000, whether
or not the same are or should be reflected in the Company’s consolidated balance
sheet (or the notes thereto), except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (z) the present value of any lease payments in excess of
$50,000 due under leases required to be capitalized in accordance with GAAP.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness, including, without limitation, any indebtedness owed to Hercules
Technology II, L.P. or any Affiliates thereof.

(aa) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States and foreign federal, state and local income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books a provision reasonably
adequate for the payment of all material taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company or of any Subsidiary know of
no basis for any such claim.

(bb) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the Knowledge of the Company, any Employee, agent or other person acting on
behalf of the Company or any Subsidiary, has (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of Law, or (iv) violated in any material respect
any provision of FCPA.

(cc) Accountants. To the Knowledge of the Company, Meaden & Moore, Ltd., the
Company’s independent registered public accounting firm is a registered public
accounting firm as required by the Exchange Act.

(dd) Regulation M Compliance. The Company has not, and to the Knowledge of the
Company, no one acting on its behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any

 

24



--------------------------------------------------------------------------------

security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) except as set forth in Schedule 3.1(t), paid or
agreed to pay to any Person any compensation for soliciting another to purchase
the Shares.

(ee) FDA. As to each product subject to the jurisdiction of the United States
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar Laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect. There is no pending, completed or, to the Knowledge of the Company,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other Governmental Entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any Laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Effect.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable Laws, rules
and regulations of the FDA. Except as set forth in Schedule 3.1.(ee), the
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the Company received
written correspondence from the FDA stating that the FDA has plans to prohibit
the marketing, sale, license or use in the United States of any product being
developed or proposed to be developed by the Company.

(ff) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Knowledge of the Company or any Subsidiary, any Employee, agent or
Affiliate of the Company or any Subsidiary is (a) designated on, or owned or
controlled by any Person that is designated on, any economic sanctions-related
list of restricted Persons maintained by the United States Office of Foreign
Assets Control (“OFAC”), the

 

25



--------------------------------------------------------------------------------

United Nations Security Council, or other applicable sanctions authority, or
(b) a national of, organized in, or resident in any country or territory which
is itself the subject of economic sanctions by OFAC or other applicable
sanctions authority.

(gg) United States Real Property Holding Corporation. The Company is not and has
never been a United States real property holding corporation within the meaning
of Section 897 of the Internal Revenue Code of 1986, as amended.

(hh) Bank Holding Company Act. To the Knowledge of the Company, neither the
Company nor any of its Subsidiaries or Affiliates is subject to the Bank Holding
Company Act of 1956, as amended (the “BHCA”) and to regulation by the Board of
Governors of the Federal Reserve System (the “Federal Reserve”). Neither the
Company nor any of its Subsidiaries or Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Company nor any of its Subsidiaries or Affiliates exercises
a controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(ii) Money Laundering. To the Knowledge of the Company, the operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, and
applicable United States and non-United States money laundering statutes and
applicable rules and regulations (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any Subsidiary with
respect to the Money Laundering Laws is pending or, to the Knowledge of the
Company, threatened.

(jj) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchaser and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

(kk) No Disqualification Events. With respect to the Shares to be offered and
sold hereunder in reliance on Rule 506 under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of 20% or more of the Company’s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the Securities Act) connected with the Company
in any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d) (1) (i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d) (2) or (d) (3). The Company has exercised reasonable care
to determine whether any Issuer

 

26



--------------------------------------------------------------------------------

Covered Person is subject to a Disqualification Event. The Company has complied,
to the extent applicable, with its disclosure obligations under Rule 506(e), and
has furnished to the Purchaser a copy of any disclosures provided thereunder.

(ll) Other Covered Persons. Except as set forth on Schedule 3.1(ll), the Company
is not aware of any person (other than any Issuer Covered Person) that has been
or will be paid (directly or indirectly) remuneration for solicitation of
Purchaser in connection with the sale of the Shares.

(mm) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware.

(nn) Purchaser Reliance on the Management Presentation. The Company acknowledges
and agrees that the management presentation attached hereto as Schedule 3.1(nn)
(the “Management Presentation”) is one of the primary bases on which the
Purchaser has relied in making its investment decision. The Management
Presentation was prepared in good faith, based on reasonable assumptions. Except
as set forth on Schedule 3.1(nn), the Management Presentation is accurate and
complete in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements in the Management Presentation, in the
light of the circumstances under which they were made, not misleading.

(oo) Consent Rights. The affirmative vote of the holders of at least
(i) two-thirds of the voting power of the issued and outstanding shares of
capital stock of the Company entitled to vote thereon is the only approval of
stockholders required to adopt the proposed amendment to the Certificate of
Incorporation of the Company described in Section 4.9(f)(i) hereof; and (ii) a
majority of the outstanding shares of capital stock of the Company entitled to
vote thereon is the only approval of stockholders required to adopt the proposed
amendments to the Certificate of Incorporation of the Company described in
Section 4.9(f)(ii) and (iii) hereof. No other vote or consent of stockholders
(or any series or class thereof) of the Company shall be required to approve the
amendments to the charter contemplated by Section 4.9(f).

3.2. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the execution of this Agreement on the date hereof
to the Company as follows (other than any such representation or warranty that
by its terms addresses matters only as of another specified time, which shall be
true only as of such specified time):

(a) Organization; Authority. The Purchaser is a natural person who has the legal
capacity to execute and deliver each of the Transaction Documents to which he is
a party and to perform his obligation thereunder. The Purchaser has the power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. Each Transaction

 

27



--------------------------------------------------------------------------------

Document to which he is a party has been duly executed by the Purchaser, and
when delivered by the Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Purchaser,
enforceable against him in accordance with its terms, except as limited by the
Enforceability Exceptions.

(b) No Conflicts. The execution, delivery and performance of the Transaction
Documents to which he is a party by the Purchaser and the consummation by the
Purchaser of the transactions contemplated thereby do not and will not:
(i) violate, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse or time or both) of, any agreement, credit facility, debt or other
instrument to which the Purchaser is a party or (ii) result in a violation of
any Law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Purchaser is
subject (including federal and state securities Laws and regulations) or by
which any property or asset of the Purchaser is bound or affected; except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not individually or in the aggregate, reasonably be
expected to have a material adverse effect on the transactions contemplated
hereby or in the other Transaction Documents or the authority or ability of the
Purchaser to perform its obligations under the Transaction Documents.

(c) Understandings or Arrangements. The Purchaser is acquiring the Shares as
principal for its own account, not with a view to the resale or distribution of
any part thereof, and the Purchaser has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares (this representation and warranty not limiting the
Purchaser’s right to sell the Shares in compliance with applicable federal and
state securities Laws). The Purchaser is acquiring the Shares hereunder in the
ordinary course of its business.

(d) Purchaser Status. At the time the Purchaser was offered the Shares, it was,
and as of the date hereof it is an “accredited investor” as defined in Rule
501(a) (5), or (a) (6) under the Securities Act.

(e) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

(f) Access to Information. The Purchaser acknowledges that, as of the Closing
Date, he has had the opportunity to review the Transaction Documents (including
all exhibits and schedules thereto) and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as he has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties,

 

28



--------------------------------------------------------------------------------

management and prospects sufficient to enable him to evaluate his investment;
and (iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.

(g) Disclosure. Except for the representations and warranties set forth in the
Transaction Documents, the Purchaser acknowledges and agrees that the Company is
not making any representation or warranty and has not made any representation or
warranty, express or implied, with respect to the Company or its Subsidiaries or
their respective businesses or operations, including with respect to any
information provided or made available to the Purchaser or its representatives
or to any other Person.

(h) No General Solicitation. The Purchaser did not learn of the investment in
the Shares as a result of any general solicitation or general advertising.

(i) Share Ownership. Other than the Shares to be issued in connection with the
Proposed Transaction, Purchaser does not beneficially own and has not for a
period of 3 years prior to the date hereof beneficially owned any Company
Securities.

(j) Restricted Securities. The Purchaser understands that the Shares have not
been registered under the Securities Act by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that until the Shares are registered, the Shares are “restricted securities”
under applicable United States federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Shares until they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control.

(k) Legends. The Purchaser understands that the Shares and any securities issued
in respect of or exchange for the Shares, may be notated with one or all of the
following legends:

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

29



--------------------------------------------------------------------------------

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1. Publicity. The Company and the Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor the Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of the Purchaser, or without the
prior consent of the Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by Law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. The Company shall not publicly disclose the name of the
Purchaser, or include the name of the Purchaser in any filing with the SEC or
any regulatory agency or Trading Market, without the prior written consent of
the Purchaser, except (a) as required by federal securities Law in connection
with the filing of final Transaction Documents with the SEC and (b) to the
extent such disclosure is required by Law or Trading Market regulations, in
which case the Company shall provide the Purchaser with prior notice of such
disclosure permitted under this clause (b).

4.2. Reserved.

4.3. Indemnification.

(a) Indemnification of Purchaser. Subject to the provisions of this Section 4.3,
the Company will indemnify and hold the Purchaser and its representatives,
advisors and agents (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, damages, costs and expenses, including
all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (collectively, “Losses”) that any
Purchaser Party may suffer or incur, whether or not involving a third-party
claim, as a result of (a) any material breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any Person or stockholder of the Company who is not an Affiliate
of a Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents (unless such action is based upon a breach of a
Purchaser representation, warranty or covenant under the Transaction Documents
or any violations by Purchaser of state or federal securities Laws or any
conduct by Purchaser which constitutes fraud, gross negligence, willful
misconduct or malfeasance).

(b) If any action shall be brought against a Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, a Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the

 

30



--------------------------------------------------------------------------------

defense thereof with counsel of its own choosing reasonably acceptable to
Purchaser. Any Purchaser Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of a
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to a Purchaser Party under this Agreement for any
settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed;.

(c) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the Company stating the amount claimed to be due
and payable or an estimate of the claim if contingent or unliquidated, the bases
of the claim and the provision or provisions of this Agreement under which such
claim is asserted. Any notice hereunder shall be accompanied by copies of any
documents relied on by the Purchaser and furnished to the Company. Promptly
after receipt of such notice, the Company shall by written notice either
(i) concede liability in whole as to the amount claimed in such notice;
(ii) deny liability in whole as to such amount; or (iii) concede liability in
part and deny liability in part. If the Company and the Purchaser Party are able
to resolve and agree upon any difference over said liability or the amount
thereof, then the Company agrees to make payment of said agreed amount.

(d) The rights of the Purchaser Parties to indemnification or any other remedy
under this Agreement shall not be impacted or limited by any knowledge that the
Purchaser Parties may have acquired, or could have acquired, whether before or
after the Closing Date, nor by any investigation or diligence by the Purchaser
Parties. The Company hereby acknowledges that, regardless of any investigation
made (or not made) by or on behalf of the Purchaser, and regardless of the
results of any such investigation, the Purchaser has entered into this
transaction in express reliance upon the representations and warranties made in
the Representation Letter and by the Company in this Agreement.

(e) Without limiting the effect of any of the other limitations set forth
herein, the Company shall not be required to make any indemnification payment
hereunder unless and until the cumulative amount of the Losses incurred or
suffered by Purchaser exceeds $1,000,000; in which case, the Company shall be
required to pay, and shall be liable for, the full amount of all Losses from the
first dollar of such Losses.

(f) The total amount of the payments that the Company can be required to make
under or in connection with this Agreement and the Transaction Documents
(including all indemnification payments required to be made to Purchaser and all
amounts payable to any counsel retained by the Company for third party claims)
shall be limited in the aggregate to a maximum of $15,000,000, and the Company’s
cumulative liability shall in no event exceed such amount.

 

31



--------------------------------------------------------------------------------

4.4. Listing of Common Stock. From the date hereof until the Closing Date the
Company: (i) hereby agrees to use best efforts to maintain the listing or
quotation of its Common Stock that is listed or quoted on a Trading Market (the
“Registered Common Stock”) on the Trading Market on which it is currently
listed, (ii) will take all action reasonably necessary to continue the listing
and trading of its Registered Common Stock on a Trading Market and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market, and (iii) agrees to maintain the
eligibility of the Registered Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer.

4.5. Filings; Other Actions. Subject to the terms and conditions of this
Agreement, the Purchaser and the Company will cooperate and consult with the
others and use best efforts to prepare and file all necessary documentation to
effect all necessary applications, notices, petitions, filings and other
documents, and to obtain all necessary permits, consents, waivers, orders,
approvals, clearances and authorizations of, or any exemption (collectively,
“Approvals”) by all United States or foreign governmental or regulatory agency,
commission, court, body, entity or authority (“Governmental Entities”) and any
third parties necessary or advisable to consummate the transactions contemplated
by this Agreement; provided that the obligation set forth in this sentence shall
not be deemed to have been breached as a result of actions by the Company or its
Subsidiaries permitted by Section 4.8. In particular, the Purchaser and the
Company will use their best efforts to obtain, and will use their best efforts
to help the others obtain, as promptly as practicable, all other approvals,
authorizations, consents, waivers, clearances, expirations or terminations of
waiting periods or exemptions required from all necessary Governmental Entities
and any third parties for the transactions contemplated by the Transactions
Documents. The Purchaser and the Company will have the right to review in
advance and to the extent practicable each will consult with the others, in each
case subject to applicable Laws relating to exchange of information, with
respect to all information relating to the parties, and any of their respective
Subsidiaries, which appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other parties apprised of the
status of matters relating to completion of the transactions contemplated
hereby. The Purchaser and the Company shall promptly furnish each other with
copies of written communications received by them or their Subsidiaries from, or
delivered by any of the foregoing to, any Governmental Entity in respect of the
transactions contemplated by this Agreement or by the other Transaction
Documents. Each party shall execute and deliver such further certificates,
agreements and other documents and take such other actions as the other party
may reasonably request to consummate or implement such transactions or to
evidence such events or matters.

4.6. Access, Information and Confidentiality.

(a) From the date hereof until the Closing Date or the termination of this
Agreement, the Company (i) will afford to the Purchaser and the Purchaser’s
representatives (including, without limitation, officers and employees of the
Purchaser,

 

32



--------------------------------------------------------------------------------

and counsel, accountants and other professionals retained by the Purchaser) such
access during normal business hours to its books, records (including, without
limitation, tax returns and appropriate work papers of independent auditors
under normal professional courtesy), properties, personnel, accountants and
other professionals retained by the Company and to such other information as the
Purchaser may reasonably request; and (ii) will furnish the Purchaser with such
financial and operating data and other information with respect to the business
and properties of the Company and its Subsidiaries as the Company prepares and
compiles for members of its Board of Directors in the ordinary course and as
such Purchaser may from time to time reasonably request. All requests for access
and information shall be coordinated through senior corporate officers of the
Company.

(b) Each party to this Agreement will hold, and will cause such party’s
respective subsidiaries and their directors, officers, employees, agents,
consultants and advisors to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the advice of such party’s
counsel, by other requirement of Law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party furnished to it by such
other party or such party’s representatives pursuant to this Agreement (except
to the extent that such information can be shown to have been (i) previously
known by such party on a non-confidential basis, (ii) in the public domain
through no fault of such party or (iii) later lawfully acquired from other
sources by the party to which it was furnished), and neither party shall release
or disclose such Information to any other person, except to such party’s
auditors, attorneys, financial advisors, and other consultants and advisors.
Subject to the foregoing, any party compelled to disclose Information pursuant
to this Section 4.8(b) shall (A) as promptly as practicable, provide the other
parties with notice of such request to disclose Information so that the parties
may seek an appropriate protective order or other appropriate remedy (and the
other parties shall cooperate in connection therewith), and (B) may furnish,
that portion (and only that portion) of the Information that, on the advice of
its counsel, such party is legally compelled or is otherwise required to
disclose.

4.7. Conduct of Business. Except (i) with the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed), (ii) as expressly contemplated by this Agreement, (iii) as set forth
in Schedule 4.7 or (iv) as required by applicable Law with notice to the
Purchaser (if permitted by Law), from the date hereof until the Closing Date,
(A) the Company shall, and shall cause each of its Subsidiaries to conduct its
business in all material respects in the ordinary course and use its
commercially reasonable efforts to preserve intact its business organizations
and relationships with third parties and to keep available the services of its
present officers and key employees, and (B) the Company shall not, and shall
cause each of its Subsidiaries not to, take any action that may reasonably be
expected to result in any of the conditions to the Proposed Transaction set
forth in Section 2.3(a) or Section 2.3(b) to not be satisfied. Without limiting
the generality of the foregoing, from the date hereof until the Closing Date,
except (a) with the prior written consent of the Purchaser (which consent shall
not be unreasonably withheld, conditioned or delayed), (b) as expressly
contemplated by this Agreement or (c) set forth in Schedule 4.7, the Company
shall not, nor shall it permit nor procure any of its Subsidiaries to:

(a) amend its certificate of incorporation, bylaws or other similar
organizational documents;

 

33



--------------------------------------------------------------------------------

(b) (i) split, combine or reclassify any shares of its capital stock,
(ii) declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock, or (iii) redeem, repurchase or otherwise acquire or offer to redeem,
repurchase, or otherwise acquire any Company Securities;

(c) (i) issue, deliver or sell, or authorize the issuance, delivery or sale of,
any shares of any Company Securities, other than the issuance of any shares of
the Company Securities upon the exercise or conversion of any Company Stock
Options, Company Warrants or Preferred Stock issued and outstanding as of the
date hereof and solely in accordance with the terms of such Company Stock
Options, Company Warrants or Preferred Stock, as applicable, (ii) amend any term
of any Company Security, or (iii) allow or approve the commencement of an
“Offering” or any other issuance of stock under the terms of the Company’s 2013
Employee Stock Purchase Plan, as amended;

(d) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, any amount of assets, securities,
properties, interests or businesses, other than in the ordinary course of
business consistent with past practice;

(e) sell, lease, transfer, encumber, dispose of or otherwise subject to any
Lien, any of its assets, other than in the ordinary course of business
consistent with past practice;

(f) sell, lease, transfer, encumber, dispose of or otherwise subject to any
Lien, any its Intellectual Property or Intellectual Property Rights, securities,
interests or businesses (including any of the Company’s joint ventures or
Subsidiaries);

(g) make any loans, advances or capital contributions to, or investments in, any
other Person (other than (i) loans or advances between and among the Company
and/or any of its wholly-owned Subsidiaries and (ii) capital contributions to or
investments in wholly-owned Subsidiaries);

(h) incur any indebtedness for borrowed money or guarantees thereof;

(i) other than as required by applicable Law, as required under any Plan in
effect as of the date hereof, (i) grant, increase or agree to grant or increase
any severance or termination pay to (or amend any existing severance pay or
termination arrangement with) any current or former officer, employee, director,
or individual consultant of the Company or any of its Subsidiaries
(ii) establish, adopt, modify, amend or terminate any collective bargaining
agreement or Plan (or agreement that would be a Plan if in existence as of the
date hereof), other than modifications to any Plan that is an employee welfare
benefit that are made in the ordinary course of business consistent with past
practice and do not result in an increase in cost to the Company, or
(iii) increase or agree to increase the direct or indirect compensation,
commission, bonus or other benefits payable to any current or former officer,
employee, director, or individual consultant of

 

34



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries, (iv) hire or terminate the employment of
any officer of the Company or any of its Subsidiaries other than terminations of
employment for cause, or (v) enter into or make any loans to any of its current
or former officers, employees, directors, or individual consultants;

(j) communicate with employees of the Company or any of its Subsidiaries
regarding the future compensation, commission, bonus, benefits or other
treatment (if any) that they will receive following the Closing, other than
(i) any such communication which is consistent with prior directives or
documentation provided to the Purchaser by the Company (in which case, the
Company shall provide the Purchaser with prior notice of, and the opportunity to
review and comment upon, any such communication), or (ii) any such communication
which addresses any employee in their capacity as a stockholder, option holder
or warrant holder of the Company;

(k) change the Company’s methods of accounting, except as required by concurrent
changes in GAAP or in Regulation S-X of the Exchange Act, or as agreed to by its
independent public accountants;

(l) enter into, renew, extend, amend or terminate any contract;

(m) waive, settle or compromise any pending or threatened Action;

(n) waive, settle or compromise any insurance claims;

(o) make any capital expenditures with respect to the Company or its
Subsidiaries, other than capital expenditures in accordance with the Company’s
budget for fiscal year 2015 (as provided to the Purchaser prior to the date
hereof);

(p) adopt any amendment of the existing business plans of the Company as
described in the Management Presentation;

(q) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
of the Company or its Subsidiaries;

(r) make or change any tax election, change any annual tax accounting period,
adopt or change any material method of tax accounting, amend any United States
federal income or state income or franchise tax return or any other material tax
returns or file claims for material tax refunds, enter into any material closing
agreement, settle any material tax claim, audit or assessment, or surrender any
right to claim a material tax refund, offset or other reduction in tax
liability; or

(s) agree, resolve or commit to do any of the foregoing.

4.8. No-Shop.

(a) From the date hereof until the Closing Date or the termination of this
Agreement in accordance with Article V (the “No-Shop Period”) neither the
Company nor any of its Subsidiaries or its or their respective officers and
directors shall, and the Company and its

 

35



--------------------------------------------------------------------------------

Subsidiaries shall not authorize any of its or their respective representatives
to, directly or indirectly, (i) solicit, initiate or take any action to
knowingly facilitate or knowingly encourage the submission of any Acquisition
Proposal, (ii) enter into, engage or participate in any discussions or
negotiations with or furnish any non-public information relating to the Company
or any of its Subsidiaries or afford access to the business, properties, assets,
books or records of the Company or any of its Subsidiaries to, any third party
in connection with or for the purpose of facilitating or encouraging an
Acquisition Proposal, (iii) enter into any Definitive Transaction Agreement or
(iv) grant any waiver, amendment or release under any standstill or
confidentiality agreement or takeover, control share or similar Law. As of the
date hereof, the Company shall, and shall cause any of its Subsidiaries and its
and their representatives to cease immediately and cause to be terminated any
and all existing activities, discussions or negotiations, if any, with any third
party and its representatives with respect to any Acquisition Proposal.

(b) Notwithstanding anything to the contrary, if at any time during the No-Shop
Period, (i) the Company or any of its representatives has received a written
Acquisition Proposal (which did not result from any breach of this Section 4.8)
that the Board of Directors of the Company determines in good faith, after
consultation with its financial advisor and outside legal counsel, would
reasonably be expected to result in a Superior Proposal and (ii) the Board of
Directors of the Company determines in good faith, after consultation with
outside legal counsel, that the failure to take such action would be reasonably
likely to be inconsistent with its fiduciary duties under applicable Law, then
the Company, directly or indirectly through its representatives, may (A) engage
in negotiations or discussions with such third party and its representatives,
(B) furnish to such third party or its representatives non-public information
relating to the Company or any of its Subsidiaries; provided that the Company
shall promptly provide to the Purchaser substantially concurrently (and in any
event within twenty-four (24) hours) any such information that is provided to
any such Person which was not previously provided to or made available to
Purchaser and (C) take any nonappealable, final action that any court of
competent jurisdiction orders the Company to take.

(c) Neither the Board of Directors of the Company nor any committee thereof
shall (i) (A) recommend, adopt or approve, or propose publicly to recommend,
adopt or approve, any Acquisition Proposal or publicly recommend any Acquisition
Proposal subject to Regulation 14D under the Exchange Act in a solicitation or
recommendation statement on Schedule 14D-9 filed with respect to any such
Acquisition Proposal (any action described in this clause (i), an “Adverse
Recommendation Change”) or (ii) execute (or allow the Company or any of its
Subsidiaries to execute) any Definitive Transaction Agreement. Notwithstanding
anything to the contrary, prior to the Closing Date, if (1) a circumstance (but
specifically excluding any Acquisition Proposal) that affects the business,
assets or operations of the Company that was not known to the Company as of the
date hereof becomes known by the Board of Directors of the Company after the
date hereof (an “Intervening Event”), and the Board of Directors of the Company
or any committee thereof determines in good faith, after consultation with its
financial advisor and outside legal counsel, that the failure to take such
action would be reasonably likely to be inconsistent with its fiduciary duties
under applicable Law, or (2) the Company receives an Acquisition Proposal that
the Board of Directors of the Company or any committee thereof determines in
good faith, after consultation with its financial advisor and outside legal
counsel, constitutes a Superior Proposal and the Board of Directors of the
Company or any committee thereof determines in good faith, after consultation
with its outside legal counsel and financial

 

36



--------------------------------------------------------------------------------

advisor, that the failure to take such action would be reasonably likely to be
inconsistent with its fiduciary duties under applicable Law, the Company may
(x) make an Adverse Recommendation Change in connection with an Intervening
Event or such Superior Proposal or (y) execute a Definitive Transaction
Agreement; provided, however, that the Board of Directors of the Company or any
committee thereof shall not, and shall cause the Company not to, effect an
Adverse Recommendation Change in connection with an Intervening Event or such
Superior Proposal, or execute a Definitive Transaction Agreement and terminate
this Agreement with respect to such Superior Proposal unless (w) the Company has
given the Purchaser at least three (3) Business Days’ prior written notice of
its intention to take such action (which notice shall, in the event of a
Superior Proposal, specify the identity of the party making such Superior
Proposal and attach the most current version of the proposed agreement under
which such Superior Proposal is proposed to be consummated, and in the event of
an Intervening Event, provide a detailed description of such Intervening Event),
(x) the Company has negotiated, and has caused its representatives to negotiate,
in good faith with the Purchaser during such notice period, to the extent the
Purchaser wishes to negotiate, to enable the Purchaser to propose in writing
revisions to the terms of this Agreement, which revisions shall be evidenced by
an offer to amend this Agreement that would, upon the Company’s acceptance, be
binding on the Company and the Purchaser, such that such Superior Proposal would
no longer constitute a Superior Proposal or the failure to make an Adverse
Recommendation Change with respect to such Intervening Event would no longer be
inconsistent with its fiduciary duties under applicable Law, (y) following the
end of such notice period, the Board of Directors of the Company or any
committee thereof shall have considered in good faith such binding offer, and
shall have determined that the Superior Proposal would continue to constitute a
Superior Proposal or the failure to make an Adverse Recommendation Change with
respect to such Intervening Event would continue to be reasonably likely to be
inconsistent with its fiduciary duties under applicable Law, if the revisions
proposed in such binding offer were to be given effect and (z) in the event of
any material change to the material terms of such Superior Proposal, the Company
shall, in each case, have delivered to the Purchaser an additional notice
consistent with that described in clause (w) above and the notice period shall
have recommenced, except that the notice period shall be at least three calendar
days (rather than the three (3) Business Days otherwise contemplated by clause
(w) above); and provided, further, however, that any purported termination of
this Agreement pursuant to this sentence shall be void and of no force or
effect, unless the Company pays the Termination Fee pursuant to Section 6.1. In
addition, nothing contained in this Agreement shall prevent the Company or the
Board of Directors of the Company from (i) making any disclosure to its
stockholders with regard to the transactions contemplated by this Agreement or
an Acquisition Proposal, which the Board of Directors of the Company has
determined in good faith, after consultation with outside legal counsel, that
the failure to do so would be reasonably likely to be inconsistent with the
directors’ fiduciary duties under applicable Law (provided that neither the
Company nor its Board of Directors may enter into a Definitive Transaction
Agreement with respect to such Acquisition Proposal unless permitted by this
Section 4.8), or (ii) contacting and engaging in discussions with any Person or
group and their respective representatives who has made an Acquisition Proposal
solely for the purpose of clarifying such Acquisition Proposal and the terms
thereof.

(d) The Company shall promptly (and in any event, within twenty-four (24) hours)
notify the Purchaser after receipt by the Company or any of its Subsidiaries (or
any of its or their representatives) of any Acquisition Proposal or any request
for information relating to the

 

37



--------------------------------------------------------------------------------

Company or any of its Subsidiaries or for access to the business, properties,
assets, books or records of the Company or any of its Subsidiaries by any third
party that the Company knows is considering making, or has made, an Acquisition
Proposal, which notice shall include the material terms and conditions of any
such Acquisition Proposal, indication or request (including, if applicable,
copies of any written requests, proposals or offers, including any proposed
Definitive Transaction Agreement) and the identity of the third party or group
of third parties making such Acquisition Proposal, and the Company shall keep
the Purchaser reasonably informed on a prompt basis of any material
developments, discussions or negotiations with respect to any such Acquisition
Proposal (including any material changes to such Acquisition Proposals) and
shall provide copies of all correspondence and other written materials sent or
provided to the Company or any of its representatives relating to such material
developments, discussions or negotiations promptly upon receipt thereof, and in
any event within twenty-four (24) hours. The Company shall not, and shall cause
its Subsidiaries not to, enter into any confidentiality or similar agreement
with any Person that prohibits the Company from providing to the Purchaser any
of the information required to be provided to the Purchaser within the time
periods contemplated hereby.

4.9. Governance Matters.

(a) At or prior to the Closing Date, with an effective date as of the Closing
Date, pursuant to Article III, Section 2 of the Company’s Bylaws, the Board of
Directors shall increase the size of the Board of Directors to thirteen
(13) members. Pursuant to Article SEVENTH, Section (c) of the Certificate of
Incorporation of the Company, the Board of Directors shall appoint as directors
the seven individuals designated by the Purchaser (the “Board Designees”) as
directors to fill the newly created directorships, subject to satisfaction of
all legal and governance requirements regarding service as a director of the
Company.

(b) From and after the Closing Date and for so long as Purchaser beneficially
owns at least a majority of the Company’s issued and outstanding Common Stock,
Purchaser shall be entitled to nominate to the Board of Directors a number of
designees (the “Board Representatives”) equal to at least a majority of the
total number or directors which then constitute the Board of Directors. Unless
the Board of Directors determines in good faith, after consultation with outside
counsel, that such action would be reasonably likely to be inconsistent with its
fiduciary duties under applicable Law, the Company shall recommend to its
stockholders the Board Representatives for election to the Board of Directors at
the Company’s stockholder meetings.

(c) In addition, the Company agrees that the Board Representatives (including
its initial Board Designees) shall be entitled to the same rights, privileges
and compensation as the other members of the Board of Directors in their
capacity as such, including with respect to insurance coverage and reimbursement
for Board of Directors participation and related expenses.

(d) Subject to the further provisions of this Section 4.9, and unless the
Company’s Governance and Nominating Committee (or any other committee exercising
a similar function) (the “Nominating Committee”) determines in good faith, after
consultation with outside counsel, that such action would be reasonably likely
to be inconsistent with its fiduciary duties under applicable Law, the
Nominating Committee shall recommend to the Board of Directors that such

 

38



--------------------------------------------------------------------------------

persons designated by the Purchaser to be Board Representatives pursuant to
Section 4.9(b) (or any successor designated by the Purchaser) be included in the
slate of nominees recommended by the Board of Directors to stockholders for
election as directors at each annual meeting of stockholders of the Company at
which such person’s term expires. Unless the Board of Directors determines in
good faith, after consultation with outside counsel, that such action would be
reasonably likely to be inconsistent with its fiduciary duties under applicable
Law, the Company shall solicit proxies for them to the same extent as it does
for any of its other nominees to the Board of Directors.

(e) At any time the Purchaser has a right to nominate one or more individuals to
the Board of Directors to serve as a director, if any Board Representative shall
cease to serve as a director for any reason, unless the Board of Directors
determines in good faith, after consultation with outside counsel, that such
action would be reasonably likely to be inconsistent with its fiduciary duties
under applicable Law, the Company and its Board of Directors shall take all
action required to fill the vacancy resulting therefrom with a person designated
by the Purchaser (the “Replacement Designee”). If the Company does not accept a
Replacement Designee as provided in this Section 4.10(e), the process set forth
herein shall be repeated so long as necessary to find a Replacement Designee
acceptable to the Company.

(f) Additionally, promptly following the Closing Date, the Company and its Board
of Directors shall use their best efforts to take all necessary actions in order
to cause the Restated Certificate of Incorporation of the Company to be amended
at the Company’s next annual meeting of its stockholders or a special meeting of
the stockholders (but in any event, within twelve (12) months of the Closing
Date) to (collectively, the “Amendments”):

(i) provide that any director or the entire board of directors may be removed,
with or without cause, by the holders of a majority of the shares then entitled
to vote at an election of director;

(ii) provide that any holder of 10% or more of the outstanding Common Stock
shall be entitled to call a special meeting of the stockholders;

(iii) expressly elect that Section 203 of the DGCL shall not apply.

In connection with the solicitation of proxies in favor of approval of the
Amendments, the Company shall enter into an agreement with, and employ the
services of, a proxy solicitor. Unless the Board of Directors determines in good
faith, after consultation with outside counsel, that such action would be
reasonably likely to be inconsistent with its fiduciary duties under applicable
Law, the Board of Directors shall recommend the approval of the Amendments and
such recommendation shall be included in each proxy statement filed with the SEC
and disseminated to Company stockholders in connection with the stockholder
meeting. In the event that the Amendments are not approved at the meeting of the
stockholders at which the approval of the Amendments is sought, at the
Purchaser’s request, the Company shall call and convene one or more subsequent
meetings of the stockholders for the purpose of obtaining approval of the
Amendments until obtained and, unless the Board of Directors determines in good
faith, after consultation with outside counsel, that such action would be
reasonably likely to be inconsistent with its fiduciary duties under applicable
Law, the Board of Directors shall recommend the

 

39



--------------------------------------------------------------------------------

approval of the Amendments at each subsequent meeting, and such recommendation
shall be included in each proxy statement filed with the SEC and disseminated to
Company stockholders in connection with any additional stockholder meeting.

4.10. Certain Transfer Restrictions.

(a) In connection with any registration of the Shares, without the prior written
consent of the Company and the managing underwriter, the Purchaser shall not
(except to an Affiliate of Purchaser) (i) lend; offer; pledge; sell; contract to
sell; sell any option or contract to purchase; purchase any option or contract
to sell; grant any option, right, or warrant to purchase; or otherwise transfer
or dispose of, directly or indirectly, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable (directly or
indirectly) for Common Stock held immediately before the effective date of the
registration statement for such offering or (ii) enter into any swap, hedging or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of such securities or has the same economic
effect as a sale, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or other securities, in
cash, or otherwise, any Common Stock (or other securities) of the Company held
by the Purchaser (other than those included in the registration) during the one
hundred eighty (180) day period following the effective date of a registration
statement of the Company filed under the Securities Act (or such other period as
may be requested by the Company or an underwriter to accommodate regulatory
restrictions on (i) the publication or other distribution of research reports
and (ii) analyst recommendations and opinions), provided that all officers and
directors of the Company are bound by and have entered into similar agreements.

(b) During the period from the Closing Date until the second anniversary of the
Closing Date, the Purchaser shall not (other than to an Affiliate of the
Purchaser who agrees to be bound by the terms hereof) sell or otherwise transfer
any of the Shares.

4.11. Equity Grants. From the Closing Date until the 12 month anniversary of the
Closing Date, the Company shall not, and shall cause its Subsidiaries not to,
(a) issue, deliver or sell, or authorize the issuance, delivery or sale of, any
shares of any Company Securities, other than the issuance of (i) any shares of
the Common Stock upon the exercise or conversion of any Company Stock Options,
Company Warrants or Preferred Stock issued and outstanding as of the date hereof
and solely in accordance with the terms of such Company Stock Options, Company
Warrants or Preferred Stock, as applicable, or (ii) any Company Securities to
the Company or any Subsidiary of the Company, or (b) amend any term of any
Company Security, (c) grant or increase, or agree to grant or increase, any
stock options, or any other equity-based awards to any “Eligible Individual” as
such term is defined in the Approved Share Plan whether pursuant to the terms of
the Approved Share Plan or otherwise or (d) allow or approve the commencement of
an “Offering” or any other issuance of stock under the terms of the Company’s
2013 Employee Stock Purchase Plan, as amended, in each case, except with the
prior approval of the Board of Directors (or authorized committee thereof).

 

40



--------------------------------------------------------------------------------

4.12. Application of Takeover Protections. From and after, the Closing Date, at
the written request of the Purchaser and unless the Board of Directors
determines in good faith, after consultation with outside counsel, that such
action would be reasonably likely to be inconsistent with its fiduciary duties
under applicable Law, the Company and the Board of Directors shall take all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested stockholder, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the Laws of its state of incorporation that is or
could become applicable in connection with any transaction that involves a
transfer by the Purchaser and/or its Affiliates of all or any portion of the
Shares to any other Person who is not an Affiliate of the Purchaser.

4.13. Registration of Shares. The Company agrees to register the Shares for
resale under the Securities Act in accordance with the Registration Rights
Agreement, and the Company agrees to use its reasonable best efforts to maintain
the continuous effectiveness of such registration statement until all of the
Shares are sold. Notwithstanding anything to the contrary contained in the
Registration Rights Agreement, the Company shall cause all of the Shares to be
registered pursuant to one or more effective registration statements within 120
days of the initial request by the Purchaser and/or its permitted assigns to so
register all of the Shares, which request shall not be made until after the
first anniversary of the Closing Date.

4.14. Insurance. The Company agrees that is has not, and will not, insure, pay
or otherwise be obligated to pay any of the obligations of either of the Key
Employees party to the Representation Letter arising out of a breach of any of
such Key Employees’ representations, warranties or obligations under such
Representation Letter.

ARTICLE V.

TERMINATION

5.1. Termination. This Agreement may be terminated and the Proposed Transaction
may be abandoned at any time before the Closing:

(a) by mutual written consent of each of Purchaser and the Company; or

(b) by either Purchaser or the Company:

(i) if any court of competent jurisdiction in the United States or other
Government Entity shall have issued an order, decree or ruling or taken any
other action restraining or otherwise prohibiting the Proposed Transaction and
such order, decree, ruling or other action shall have become final and
non-appealable;

(ii) if the Closing shall not have occurred by the Outside Date; provided that
the party seeking to terminate this Agreement pursuant to this
Section 5.1(b)(ii) shall not have breached in any material respect its
obligations under this Agreement in any manner that shall have been the primary
cause of the failure to consummate the Proposed Transaction on or before such
date;

(iii) if the Company enters into a Definitive Transaction Agreement with any
Person with respect to a Superior Proposal; or

 

41



--------------------------------------------------------------------------------

(c) by Purchaser:

(i) if the Company shall have breached any of its obligations under Section 4.8;

(ii) if the representation contained in Section 3.1(g)(ii) is not true and
correct as of the Closing Date; or

(iii) if the Company shall have materially breached or failed to perform in any
material respect its representations, warranties, covenants or other agreements
contained in this Agreement, which breach or failure to perform would result in
a failure of a condition set forth in Section 2.3(b) to be satisfied, and such
breach or failure cannot be or has not been cured prior to the Outside Date; or

(d) by the Company:

(i) if a breach of any representation or warranty or failure to perform any
covenant or agreement on the Purchaser set forth in this Agreement shall have
occurred and such breach would cause the conditions set forth in Section 2.3(a)
not to be satisfied, and such breach is incapable of being satisfied by the
Outside Date or, if curable, is not cured by the Purchaser prior to the Outside
Date; or

(ii) if (A) all of the conditions set forth in Article 2 have been satisfied or
waived (other than those conditions that by their terms are to be satisfied at
the Closing), (B) the Purchaser fails to consummate the Proposed Transaction
within two (2) Business Days following the date the Closing should have occurred
pursuant to Section 2.1, and (C) the Company provided written notice to the
Purchaser that it was ready and willing to consummate the Closing during such
period; provided however that during such period of two (2) Business Days
following the date the Closing should have occurred pursuant to Section 2.1, no
party shall be entitled to terminate this Agreement pursuant to Section 5.1(a).

5.2. Notice. Any party terminating this Agreement pursuant to this Section shall
give written notice of such termination to the other parties in accordance with
this Agreement, specifying the provision or provisions hereof pursuant to which
such termination is being effected. In the event of the termination and
abandonment of this Agreement pursuant to Section 5.1, this Agreement shall be
void and have no effect, with no liability on the part of any party hereto or
its Affiliates, directors, officers or stockholders, except that the provisions
of this Section 4.14, Section 5.2 and Article VI shall survive such termination.

 

42



--------------------------------------------------------------------------------

5.3. Effect of Termination. If this Agreement is terminated pursuant to
Section 5.1, this Agreement shall become void and of no effect without liability
of any party (or any stockholder, director, officer, employee, agent, consultant
or representative of such party) to the other parties; provided that, subject to
Sections 6.1 and 6.16, no such termination shall relieve any party of any
liability for damages (which the parties acknowledge and agree shall not be
limited to reimbursement of expenses or out-of-pocket costs) incurred or
suffered by the other party resulting from gross negligence, fraud, willful
misconduct or intentional breach of this Agreement.

ARTICLE VI.

MISCELLANEOUS

6.1. Expenses; Termination Fees.

(a) If this Agreement is terminated pursuant to Section 5.1(b)(iii) or
Section 5.1(c), then the Company shall, no later than three Business Days after
the date of such termination, pay the Termination Fee to the Purchaser (or its
designee) by wire transfer of same day funds to one or more accounts designated
by Purchaser (or its designee).

(b) If (i) this Agreement is terminated by the Purchaser or the Company pursuant
to Section 5.1(b)(ii) and at the time of termination all conditions to the
consummation of the Proposed Transaction set forth in Section 2.3(a) and
Section 2.3(b), have been satisfied or waived (or are then capable of being
satisfied), and (ii) an Acquisition Proposal shall have been publicly announced
after the date of this Agreement and not withdrawn prior to the date of such
termination, then if within twelve months following the date of such
termination, the Company enters into a Definitive Transaction Agreement or
consummates an Acquisition Proposal (provided that for purposes of this proviso,
each reference to “20%” in the definition of Acquisition Proposal shall be
deemed to be a reference to “50%”), then the Company shall pay to the Purchaser
in immediately available funds, concurrently with the occurrence of the
applicable event described herein, the Termination Fee.

(c) Without limiting the Company’s obligation to pay amounts due under
Section 6.1(a) or Section 6.1(b) above, if the Agreement is terminated pursuant
to Sections 5.1(b)(ii), 5.1(b)(iii) or Section 5.1(c), the Company shall
reimburse the Purchaser, on demand, for all out-of-pocket fees and expenses
(including all fees and expenses of counsel, accountants, investment banks and
consultants to the Purchaser and all out-of-pocket fees and expenses of
financing sources) incurred by the Purchaser or their respective representatives
in connection with this Agreement and the transactions contemplated hereby (the
“Expense Reimbursement”), by wire transfer of immediately available funds to an
account designated by Purchaser; provided, that the Company shall not be
required to pay more than an aggregate of $100,000 in the Expense Reimbursement
pursuant to this Section 6.1(c).

(d) In the event that this Agreement shall have been terminated under
circumstances where the Termination Fee and Expense Reimbursement is payable by
the Company to Purchaser (or its designee) and Purchaser (or its designee) shall
have

 

43



--------------------------------------------------------------------------------

received full payment of the Termination Fee and Expense Reimbursement in
accordance with this Section, the receipt of the full amount of the Termination
Fee and Expense Reimbursement owing to Purchaser shall be the sole and exclusive
remedy of Purchaser against the Company and its Affiliates and their respective
directors, officers and other Representatives in connection with this Agreement,
the transactions contemplated hereby (and the abandonment or termination
thereof) or any matter forming the basis for such termination (including any
breach by the Company of its representations, warranties or covenants contained
in this Agreement or any certificate or other document delivered or entered into
pursuant to this Agreement). For the avoidance of doubt, in the event the
Company fails to effect the Closing or otherwise breaches this Agreement or
fails to perform any of its obligations hereunder, then, except for an order of
specific performance as and only to the extent expressly permitted by hereunder,
the Purchaser’s sole and exclusive remedy against the Company in respect of this
Agreement, any contract or agreement executed in connection herewith and the
transactions contemplated hereby and thereby (including the abandonment of such
transactions and the failure to consummate such transactions) shall be to
terminate this Agreement in accordance with Article V and collect, if due, the
Termination Fee and Expense Reimbursement from the Company. Under no
circumstances shall the Purchaser (or its designee) be entitled to collect the
full amount of the Termination Fee on more than one occasion and under no
circumstances shall the Purchaser be permitted or entitled to receive both a
grant of specific performance of the obligation to close and any money damages,
including all or any portion of the Termination Fee.

(e) The parties agree that the agreements contained in this Section 6.1 are an
integral part of the transactions contemplated by this Agreement and constitute
liquidated damages and not a penalty.

(f) The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company and any exercise notice delivered by the Purchaser),
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchaser.

6.2. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (a) in person, (b) by facsimile or other electronic communication with
confirmation of transmission by the transmitting equipment, or (c) by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or facsimile numbers or at such other
addresses or facsimile numbers as shall be specified by the parties by like
notice:

if to the Purchaser, to:

David Davidovich

c/o Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Tiffany Pollard

Email: Tiffany.Pollard@FriedFrank.com

Fax No.: (212) 859-4000

 

44



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Tiffany Pollard

Email: Tiffany.Pollard@FriedFrank.com

Fax No.: (212) 859-4000

if to the Company, to:

Cleveland BioLabs, Inc.

73 High Street

Buffalo, New York USA 14203

Attention: Chief Executive Officer

Facsimile: +1-716-849-6810

Email: notices@cbiolabs.com

With a copy (which shall not constitute notice) to:

Cooley LLP

500 Boylston Street

Boston, Massachusetts 02116

Attention: Marc Recht and Miguel J. Vega

Email: mrecht@cooley.com; and mvega@cooley.com Facsimile: +1-617-937-2400

6.3. Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

6.4. Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

6.5. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser. Prior to the Closing Date,
the Purchaser may assign any or all of its rights under this Agreement to any of
its Affiliates without the prior written consent of the Company. After the
Closing Date, the Purchaser may assign any or all of its rights under this
Agreement to any Person to whom the Purchaser assigns or transfers any Shares
(provided that such assignment

 

45



--------------------------------------------------------------------------------

complies with Section 4.10 hereof), provided that such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
of the Transaction Documents that apply to the “Purchaser.”

6.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state. If either party shall commence an Action,
then the prevailing party in such Action shall be reimbursed by the other party
for any and all related costs, charges and expenses, including reasonable
attorney’s fees. A party that successfully moves to dismiss an Action is,
without limitation, a prevailing party. This Section 6.6 shall survive the
expiration or early termination of this Agreement.

6.7. Jurisdiction.

(a) The parties agree that any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of such
party’s Affiliates or against any party or any of such party’s Affiliates) shall
be brought exclusively in the Court of Chancery of the State of Delaware or, if
such court shall not have jurisdiction, exclusively in any federal court located
in the State of Delaware or other Delaware state court, and each of the parties
hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Action and irrevocably
waives, to the fullest extent permitted by Law, any objection that such party
may now or hereafter have to the laying of the venue of any such Action in any
such court or that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Process in any such Action may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided hereunder shall be
deemed effective service of process on such party.

(b) EACH OF THE COMPANY AND THE PURCHASER HEREBY IRREVOCABLY DESIGNATES THE
CORPORATION TRUST COMPANY (IN SUCH CAPACITY, THE “PROCESS AGENT”), WITH AN
OFFICE AT 1209 ORANGE STREET, CITY OF WILMINGTON, COUNTY OF NEW CASTLE, DELAWARE
19801 AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, FOR AND ON ITS BEHALF
SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND
SUCH SERVICE SHALL BE DEEMED COMPLETE UPON DELIVERY THEREOF TO THE PROCESS
AGENT; PROVIDED THAT IN THE CASE OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE
PARTY EFFECTING SUCH SERVICE SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER
SUCH PARTY IN THE MANNER PROVIDED IN SECTION 6.2 OF THIS AGREEMENT. EACH PARTY
SHALL TAKE ALL SUCH ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN
FULL FORCE AND EFFECT OR TO APPOINT ANOTHER AGENT SO THAT SUCH PARTY WILL AT ALL
TIMES HAVE AN AGENT FOR SERVICE OF PROCESS FOR THE ABOVE PURPOSES IN

 

46



--------------------------------------------------------------------------------

WILMINGTON, DELAWARE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE PROCESS IN ANY MANNER PERMITTED BY APPLICABLE LAW.

6.8. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.9. WAIVERS IRREVOCABLE. EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE WAIVERS IN
SECTION 6.8(a) AND SECTION 6.9 ARE INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF
THE STATE OF DELAWARE AND OF THE UNITED STATES OF AMERICA.

6.10. Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party shall have received a counterpart hereof
signed by all of the other parties. Until and unless each party has received a
counterpart hereof signed by all of the other parties, this Agreement shall have
no effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement by electronic transmission in .PDF format
or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

6.11. Entire Agreement. This Agreement (including the Schedules, Exhibits and
Disclosure Schedules) and the Transaction Documents constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all prior agreements and understandings, both oral and written,
among the parties with respect to the subject matter of this Agreement.

6.12. Severability. If any term, provision, covenant or restriction (or part
thereof) of this Agreement is held by a court of competent jurisdiction or other
Governmental Entity to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions (or part thereof) of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such a determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

6.13. Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares until the expiration of the
relevant statute of limitations.

6.14. Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever the Purchaser exercises a right, election,
demand or option under a

 

47



--------------------------------------------------------------------------------

Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then the Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

6.15. Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also execute
a customary affidavit and pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Shares.

6.16. Specific Performance. In addition to being entitled to exercise all rights
provided herein or granted by Law, including recovery of damages, Subject to
Section 6.1(d), the parties agree that irreparable damage would occur if any
provision of this Agreement were not performed in accordance with the terms
hereof (and, more specifically, that irreparable damage would occur if the
Proposed Transaction was not consummated) and that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement or to
enforce specifically the performance of the terms and provisions hereof
(including the parties’ obligation to consummate the Proposed Transaction and
the Purchaser’s obligation to pay, and the Company to receive, the consideration
pursuant to the Proposed Transaction, subject in each case to the terms and
conditions of this Agreement) exclusively in the Court of Chancery of the State
of Delaware or, if such court shall not have jurisdiction, exclusively in any
federal court located in the State of Delaware or any Delaware state court, in
addition to any other remedy to which they are entitled at Law or in equity, and
the parties further waive any requirement for the securing or posting of any
bond or proof of actual damages in connection with any such remedy. If, prior to
the Outside Date, any party brings an action to enforce specifically the
performance of the terms and provisions of this Agreement by another party, the
Outside Date shall automatically be extended by (i) the amount of time during
which such action is pending, plus twenty Business Days, or (ii) such other time
period established by the court presiding over such action.

6.17. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

6.18. Other Definitional and Interpretative Provisions. The words “hereof”,
“herein” and “hereunder” and words of like import used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, Exhibits, and Schedules are to Articles, Sections, Exhibits,
and Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any

 

48



--------------------------------------------------------------------------------

singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words (i) “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import and (ii) “in the ordinary course of
business” are used in this Agreement, they shall be deemed to be followed by the
words “consistent with past practice”, whether or not they are in fact followed
by those words or words of like import. “Writing”, “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute shall be deemed
to refer to such statute as amended from time to time on or prior to the Closing
Date and to any rules or regulations promulgated thereunder on or prior to the
Closing Date. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof. References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. References to “law”, “laws” or to a particular statute
or law shall be deemed also to include any applicable Law. References to “$”
shall refer to United States dollars.

6.19. Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement and prior to the
Closing.

(Signature Pages Follow)

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Agreement to be executed
as of the date first written above.

 

CLEVELAND BIOLABS, INC. By:

/s/ Yakov Kogan, Ph.D., MBA

Name: Yakov Kogan, Ph.D., MBA Title: Chief Executive Officer

/s/ David Davidovich

David Davidovich

[Signature Page – Securities Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Key Employee Employment Agreement



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) between Cleveland BioLabs,
Inc., a Delaware corporation (the “Company”), and [Name] (the “Executive”) is
effective as of [Date] (the “Effective Date”).

W I T N E S S E T H:

WHEREAS, the Company desires the Executive to provide services to the Company,
and wishes to provide the Executive with certain compensation and benefits in
return for such employment services; and

WHEREAS, the Executive wishes to be employed by the Company and to provide
services to the Company in return for certain compensation and benefits;

WHEREAS, the Executive will conduct and/or support scientific research in order
to develop the Company’s intellectual property for the benefit of the Company;

WHEREAS, the Executive will endeavor to protect the Company’s intellectual
property;

WHEREAS, the Executive has made a commitment to remain with the Company for at
least five (5) years from the Effective Date;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. EMPLOYMENT TERM. The Company hereby offers to employ the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement, until             , 2020 or the
termination of the Executive’s employment in accordance with Section 10 below,
as applicable, whichever comes first (the “Employment Term”). The Executive
shall be employed at will, meaning that the Company may terminate this Agreement
and the Executive’s employment at any time, for any reason, with or without
Cause, as applicable.

2. POSITION & DUTIES. During the Employment Term, the Executive shall serve as
the Company’s [Position]. As [Position], the Executive shall have such duties,
authorities and responsibilities commensurate with the duties, authorities and
responsibilities of persons in similar capacities in similarly sized companies
and such other duties and responsibilities as the Company’s [Board of Directors
(the “Board”) // Chief Executive Officer] shall designate that are consistent
with the Executive’s position as [Position]. During the Employment Term, the
Executive shall use the Executive’s best efforts to perform faithfully and
efficiently the duties and responsibilities assigned to the Executive hereunder
and devote [all OR at least         %] of the Executive’s business time
(excluding periods of paid time off and other approved leaves of absence) to the
performance of the Executive’s duties with the Company. Notwithstanding the
foregoing, nothing shall prevent the Executive from participating in a
reasonable amount of charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
board of directors or advisory

 

1



--------------------------------------------------------------------------------

boards of other companies or [INSERT IF APPLICABLE EXCEPTIONS FOR CONSULTING,
OTHER EMPLOYMENT]; provided that any such activities or services do not
(i) create a conflict with the Executive’s employment hereunder; (ii) interfere
with the performance of his duties; or (iii) violate the terms of Section 9 of
this Agreement.

3. LOCATION. Unless the parties otherwise agree in writing, at all times during
the Employment Term, the Executive shall report to the Company’s headquarters in
Buffalo, New York. The Company may from time to time require the Executive to
travel temporarily to other locations (domestic and international) in connection
with the Company’s business.

4. BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) at an annual rate of $[            ]1, payable in accordance with the
regular payroll practices of the Company. The Executive’s Base Salary shall be
subject to review and adjustment from time to time by the Board (or a committee
thereof) in its sole discretion. The base salary as determined herein from time
to time shall constitute “Base Salary” for purposes of this Agreement.
Executive’s Base Salary shall not be decreased other than in the instance of an
across-the-board salary reduction similarly affecting all executive officers of
the Company.

5. ANNUAL BONUS. The Executive shall be eligible to participate in the Company’s
Annual Executive Bonus Plan, subject to the terms and conditions of such plan,
as revised from time to time.

6. LONG-TERM INCENTIVES. The Executive shall be continue to be eligible to
participate in the Company’s 2012 Long-Term Executive Compensation Incentive
Plan, subject to the terms and conditions of such plan, as revised from time to
time. In addition, the Executive shall be eligible to participate in any
management incentive plan or program established by the Board of Directors
following the consummation of the transaction contemplated by that certain
Securities Purchase Agreement, dated as of June    , 2015 by and between the
Company and the Purchaser, as defined therein (the “Securities Purchase
Agreement”).

7. STOCK OPTIONS. The Executive shall be eligible to participate in the
Company’s Equity Incentive Plan (the “Equity Plan”), subject to the terms and
conditions of such plan, as revised from time to time.

8. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. The Executive shall, in accordance with Company policy and
the terms of the applicable Company benefit plan documents, be eligible to
participate in any benefit plan or arrangement, including health, life and
disability insurance, retirement plans and the like, that may be in effect from
time to time and made available to the Company’s other key management employees.
All matters of eligibility for coverage or benefits under any benefit plan shall
be determined in accordance with the provisions of such plan. The Company
reserves the right to change, alter, or terminate any benefit plan in its sole
discretion. Notwithstanding the foregoing, in the event that the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

 

1  Salary not to be in excess of current actual salary unless it is increased in
connection with an increase of effort or consistent with amounts that Executive
would have received over the prior two years as a cost of living adjustment had
the Company made cost of living adjustments to employee salaries during such
time period.

 

2



--------------------------------------------------------------------------------

(b) PAID TIME OFF. The Executive shall be entitled to [            weeks]2 of
PTO per year, earned pro rata during the Executive’s employment and subject to
the maximum accrual amounts set forth in the Company’s Employee Manual.

(c) PROFIT SHARING, PENSION AND SALARY DEFERRAL BENEFITS. During the Employment
Term, the Executive shall be entitled to participate in or accrue benefits under
any pension, salary deferral or profit sharing plan now existing or hereafter
created for employees of the Company upon terms and conditions equivalent to
those which the Company may provide for other key management employees.

(d) GENERAL EXPENSE REIMBURSEMENTS. The Company will reimburse the Executive for
all reasonable business expenses that the Executive incurs in performing the
services hereunder pursuant to the Company’s usual expense reimbursement
policies and practices, following submission by the Executive of reasonable
documentation thereof. All reimbursements provided under this Agreement shall be
made in accordance with the requirements of Section 409A (as defined below) to
the extent that such reimbursements are subject to Section 409A, including, as
applicable, the requirements that (i) any reimbursement is for expenses incurred
during the Employment Term, (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for any other benefit.

9. CONFIDENTIALITY AND POST-EMPLOYMENT OBLIGATIONS.

(a) CONFIDENTIALITY.

(i) Company Information. The Executive agrees at all times during the Employment
Term and thereafter, to hold in strictest confidence, and not to use, except for
the benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board, any Confidential Information of the
Company, except under a non-disclosure agreement duly authorized and executed by
the Company. The Executive understands that “Confidential Information” means any
non-public information that relates to the actual or anticipated business or
research and development of the Company, technical data, trade secrets or
know-how, including, but not limited to, research, product plans or other
information regarding Company’s products or services and markets therefor,
customer lists and customers software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances or other business information, information
regarding personnel, employee lists, compensation, and employee skills and any
other non-public information which a competitor of the Company could use to the
competitive disadvantage of the Company. The Executive further understands that
Confidential Information does not include any of the foregoing items which have
become publicly known and made generally available through no wrongful act of
the Executive or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof.

 

 

2  PTO to be based on percent effort in accordance with the Company’s PTO
policy. However, in no event will the amount of PTO provided be less than what
the Key Employee currently receives.

 

3



--------------------------------------------------------------------------------

(ii) Former Employer Information. The Executive agrees not to improperly use or
disclose any proprietary information or trade secrets of any former or
concurrent employer or other person or entity and that the Executive will not
bring onto the premises of the Company any unpublished document or proprietary
information belonging to any such employer, person or entity unless consented to
in writing by such employer, person or entity.

(iii) Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out his work
for the Company consistent with the Company’s agreement with such third party.

(iv) Returning Company Documents. The Executive agrees that, at the time of
leaving the employ of the Company or at any time the Company requests, the
Executive will deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns, including, without limitation, those records maintained
pursuant to Section 9(b)(iv). In the event of the termination of the Executive’s
employment, the Executive agrees to sign and deliver the “Termination
Certification” attached hereto as Exhibit A.

(v) Representations. The Executive agrees to execute any proper oath or verify
any proper document required to carry out the terms of this Agreement. The
Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
employment by the Company.

(vi) Nothing in this Agreement or any other policy or agreement with the Company
prohibits the Executive from reporting possible violations of federal law or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal laws or regulations. The Executive
is not required to notify the Company that he has made such reports or
disclosures.

(b) INVENTIONS.

(i) Inventions Retained and Licensed. The Executive has attached hereto, as
Exhibit B, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made prior to the
Executive’s employment with the Company (collectively referred to as “Prior
Inventions”), which belong to the Executive, which relate to the Company’s
proposed business, products or research and development, and which are

 

4



--------------------------------------------------------------------------------

not assigned to the Company hereunder. The Executive represents that this list
is complete. If no such list is attached, the Executive represents that there
are no such Prior Inventions. In the course of the Executive’s employment with
the Company, the Executive will not incorporate into a Company product, process
or service a Prior Invention owned by the Executive or in which the Executive
has an interest without the prior written consent of the Company. To the extent
the Executive does incorporate into a Company product, process or service a
Prior Invention owned by the Executive or in which the Executive has an interest
(with or without consent), the Executive hereby grants to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, use and sell such Prior
Invention as part of or in connection with such product, process or service, and
to practice any method related thereto.

(ii) Assignment of Inventions. The Executive agrees to promptly make full
written disclosure to the Company, to hold in trust for the sole right and
benefit of the Company, and hereby assigns and promises to assign, without
additional payment or additional consideration, to the Company, or its designee,
all rights, title, and interest in and to any and all inventions, original works
of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which the Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time the Executive is in the employ
of the Company (collectively referred to as “Inventions”). The Executive further
acknowledges that all original works of authorship which are made by the
Executive (solely or jointly with others) within the scope of and during the
period of his employment with the Company and which are protectable by
copyright, are “works made for hire,” as that term is defined in the United
States Copyright Act. However, to the extent that any such work may not, by
operation of any law, be a work made for hire, Executive hereby, without
additional payment or additional consideration, assigns, transfers and conveys
to Company all worldwide rights, title and interest in and to such work and all
Intellectual Property Rights relating to it. Further, to the extent that any of
the rights, title, and interest in any Invention cannot be assigned to the
Company, the Executive hereby grants to the Company a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, sublicenseable, worldwide
license to make, have made, use and sell such Invention. In any case, the
Executive agrees to irrevocably waive and never to assert any rights, title, and
interest in any invention against the Company, or its designee. The Executive
understands and agrees that the decision whether or not to commercialize or
market any invention developed by the Executive solely or jointly with others is
within the Company’s sole discretion and for the Company’s sole benefit and that
no royalty will be due to the Executive as a result of the Company’s efforts to
commercialize or market any such invention. Nothing in this agreement shall be
deemed to constitute the grant of any license or other right to Executive in
respect of any Invention or intellectual property of the Company.

 

5



--------------------------------------------------------------------------------

(iii) Inventions Assigned to the United States. The Executive agrees to assign
to the United States government all of the Executive’s rights, title, and
interests in and to any and all Inventions whenever such full title is required
to be in the United States by a contract between the Company and the United
States or any of its agencies.

(iv) Maintenance of Records. The Executive agrees to keep and maintain adequate
and current written records of all Inventions made by the Executive (solely or
jointly with others) during the term of the Executive’s employment with the
Company. The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company. The records will be available
to and remain the sole property of the Company at all times.

(v) Patent and Copy Registrations. The Executive agrees to assist the Company,
or its designee, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications,
declarations, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. The Executive further agrees that the Executive’s obligation
to execute or cause to be executed, when it is in his power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of the Executive’s mental or physical incapacity
or for any other reason to secure his signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company as
above, then the Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as the Executive’s agent and
attorney in fact, to act for and in the Executive’s behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by the
Executive. Such designation and appointment, being coupled with an interest, is
irrevocable.

(c) NON-SOLICITATION AND NON-COMPETITION.

(i) Solicitation of Employees, Consultants, Contractors and Customers. The
Executive agrees that for a period of twenty-four (24) months immediately
following the termination of the Executive’s relationship with the Company for
any reason, whether with or without cause, the Executive shall not either
directly or indirectly solicit, induce, recruit or encourage any of the
Company’s employees, consultants, contractors or customers to terminate his or
her relationship with the Company, or take away such employees, consultants,
contractors or customers or attempt to solicit, induce, recruit, encourage or
take away employees, consultants or contractors of the Company, either for the
Executive or for any other person or entity; provided however, the Executive may
hire any employee, consultant or contractor of the Company who independently
responds to a general solicitation of employment. This restriction

 

6



--------------------------------------------------------------------------------

shall apply only to those employees, consultants, contractors or customers of
the Company with whom the Executive came into contact or about whom the
Executive learned Confidential Information during the last two (2) years of the
Executive’s employment with the Company. Notwithstanding the foregoing, this
provision does not prohibit the solicitation of United States federal, state or
foreign government agency, including but not limited to United States Department
of Defense.

(ii) Non-Competition. The Executive agrees that during the period of employment
and for a period of twenty-four (24) months immediately following the
termination of the Executive’s relationship with the Company for any reason, the
Executive shall not directly or indirectly own, manage, operate, consult or be
employed in a business substantially similar to, or competitive with, the
Company’s Business (as defined below) and the business of its successors and
assigns or any other business activity in which the Company and its successors
and assigns may substantially engage during the Employment Term. In recognition
of the nature of the Company’s Business, which includes the sale of its products
and services on an international basis, this restriction shall apply throughout
the United States, Russia and in any country or territory in which the Company
materially markets any of its products or services, or to the knowledge of the
Executive, plans to beginning marketing any of its products or services. For
purposes of this Agreement, the “Company’s Business” shall include any product,
service, or process or the research and development thereof, of the Company with
which the Executive worked directly or indirectly during the Executive’s
employment by the Company or about which the Executive acquired Confidential
Information during the Executive’s employment by the Company, including but not
limited to the research and development of new pharmaceuticals as defined by the
Company’s therapeutic area and core technology. Notwithstanding the foregoing,
nothing in this Agreement shall prevent the Executive from engaging in a
scientific, consulting or other business capacity in research and development of
pharmaceuticals to treat cancer or other diseases if such research and
development does not use any Confidential Information of the Company.

(d) ADDITIONAL COMPANY POLICIES. The Executive agrees to comply with the
Company’s Policy Manual and each of the other policies adopted by the Company
from time-to-time, the contents of which may be modified or eliminated at any
time.

(e) NOTIFICATION OF NEW EMPLOYER. In the event that the Executive leaves the
employ of the Company, the Executive hereby grants consent to notification by
the Company to the new employer, partner, co-owner and/or others involved in
managing the business with which the Executive is employed or associated about
the obligations under this Agreement.

(f) ENFORCEMENT. The Executive acknowledges and agrees that compliance with the
covenants set forth in this Agreement is necessary to protect the Confidential
Information and trade secrets, business and goodwill of the Company, and that
any breach of this Agreement will result in irreparable and continuing harm to
the Company, for which money damages may not provide adequate relief.
Accordingly, in the event of any breach or anticipatory breach of this Agreement
by the Executive, or the Executive’s claim in a declaratory judgment action that
all or part of this Agreement is unenforceable, the parties agree that the
Company shall be entitled to (i) injunctions, both preliminary and permanent,
enjoining or restraining such breach or anticipatory breach, and the Executive
hereby consents to the issuance thereof forthwith and without bond by any court
of competent jurisdiction; and (ii) recovery of all reasonable sums and costs,
including attorney’s fees, incurred by the Company to defend or enforce the
provision of this Agreement.

 

7



--------------------------------------------------------------------------------

10. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) BY THE EXECUTIVE FOR ANY REASON // WITHOUT GOOD REASON. The Executive shall
provide thirty (30) days’ prior written notice (the “Transition Period”) to the
Company of the Executive’s intended termination of employment without Good
Reason (as defined below) (“Voluntary Termination”). During the Transition
Period, the Executive shall assist and advise the Company in any transition of
business, customers, prospects, projects and strategic planning, and the Company
shall continue to pay the Executive’s salary and benefits through the end of the
Transition Period. The Company may, in its sole discretion, upon five (5) days
prior written notice to the Executive, make such termination of employment
effective earlier than the expiration of the Transition Period and the Company
shall have no further obligation to pay the Executive’s salary or benefits after
such termination date.

(b) BY THE EXECUTIVE FOR GOOD REASON. Upon the Executive’s notice following the
end of the Cure Period (as defined in this Section). For purposes of this
Agreement, “Good Reason” for the Executive to terminate employment hereunder
shall mean the occurrence of any of the following events without the Executive’s
consent: (i) a material reduction of ten percent (10%) or more in the
Executive’s Base Salary (other than an across-the-board decrease in base salary
applicable to all executive officers of the Company); (ii) a material breach of
this Agreement by the Company; (iii) a material reduction in the Executive’s
duties, authority and responsibilities relative to the Executive’s duties,
authority, and responsibilities in effect immediately prior to such reduction;
or (iv) the relocation of the Company’s headquarters outside the United States,
or if within the United States causing an increase in the Executive’s one-way
commute by more than 50 miles or a material change in the Company’s
telecommuting policies and practices, provided, however, that, any such
termination by the Executive shall only be deemed for Good Reason pursuant to
this definition if: (1) the Executive gives the Company written notice of the
Executive’s intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that the Executive believes
constitute(s) Good Reason, which notice shall describe such condition(s);
(2) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the “Cure Period”); and (3) the
Executive voluntarily terminates employment within thirty (30) days following
the end of the Cure Period.

(c) BY THE COMPANY FOR CAUSE. Immediately upon written notice by the Company to
the Executive of a termination for Cause. For purposes of this Agreement,
“Cause” shall mean the occurrence of any of the following events, as determined
by the Board in its sole and absolute discretion: (i) the failure of the
Executive to perform material duties hereunder, including, without limitation,
the failure of the Executive devote [all OR at least         %] of the
Executive’s business time (excluding periods of paid time off and other approved
leaves of absence) to the performance of the Executive’s duties with the
Company, or comply with reasonable directions of the Board which, to the extent
it is curable by the Executive, is not cured within ten (10) days after written
notice thereof is given to the Executive

 

8



--------------------------------------------------------------------------------

by the Company, specifying in reasonable detail the manner in which the
Executive has failed to perform such duties or comply with such directions;
(ii) the Executive’s commission (including entry of a nolo contendere plea) of
an act or acts constituting a felony, dishonesty or disloyalty or fraud;
(iii) the Executive’s gross negligence or commission of an act, or failure to
take action, which adversely affects the Company’s business or reputation;
(iv) the Executive’s misappropriation or embezzlement of the property of the
Company or its affiliates (whether or not a misdemeanor or felony); or (v) the
Executive’s material breach, non-performance or non-observance of any Company
policy or any term of this Agreement, including but not limited to the covenants
contained in Section 9, or any other agreement to which the Executive and the
Company are parties, which, to the extent it is curable by the Executive, is not
cured within ten (10) days after written notice thereof is given to the
Executive by the Company.

(d) BY THE COMPANY WITHOUT CAUSE. Upon written notice by the Company to the
Executive of an involuntary termination without Cause and other than due to
death or Disability.

(e) DISABILITY. Unless otherwise prohibited by law, upon the 30th day following
the Executive’s receipt of notice of the Company’s termination due to Disability
(as defined in this Section); provided that, the Executive has not returned to
full-time performance of his duties within thirty (30) days after receipt of
such notice. If the Company determines in good faith and in its sole discretion
that the Executive’s Disability has occurred during the Employment Term, it will
give the Executive written notice of its intention to terminate the Executive’s
employment. For purposes of this Agreement, “Disability” shall occur when the
Board determines that the Executive has become physically or mentally incapable
of performing the essential functions of the job duties under this Agreement
with or without reasonable accommodation, for ninety (90) consecutive days or
one hundred twenty (120) nonconsecutive days in any twelve (12) month period.
For purposes of this Section, at the Company’s request, the Executive agrees to
be available and to cooperate in a reasonable examination by an independent
qualified physician selected by the Board.

(f) DEATH. Automatically on the date of death of the Executive.

11. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time. Subject to satisfaction of
each of the conditions set forth in Section 12, the following amounts and
benefits shall be due to the Executive. Any Accrued Amounts (as defined in
Section 11(a)) shall be payable on the next regularly scheduled Company payroll
date following the date of termination or earlier if required by applicable law.

(a) TERMINATION BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE FOR ANY REASON //
WITHOUT GOOD REASON. If the Executive’s employment should be terminated (i) by
the Company for Cause, or (ii) by the Executive for any reason // without Good
Reason, the Company shall pay to the Executive: (x) any unpaid Base Salary
through the date of termination and any accrued PTO; (y) reimbursement for any
unreimbursed expenses incurred through the date of termination; and (z) all
other payments and

 

9



--------------------------------------------------------------------------------

benefits to which the Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or perquisite plan or
program or grant or this Agreement, including but not limited to any applicable
insurance benefits, it being understood that the treatment of any outstanding
stock options shall be determined in accordance with the terms of the applicable
equity plan and award agreement (collectively, “Accrued Amounts”) only, and
shall not be obligated to make any additional payments to the Executive. For the
avoidance of doubt, the Executive shall not be eligible to receive any of the
severance payments or benefits described in Section 11(b).

(b) TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD
REASON. If the Executive’s employment by the Company is terminated by the
Company without Cause (and not due to Disability or death) or by the Executive
for Good Reason, then the Company shall pay or provide the Executive with the
Accrued Amounts, subject to compliance with Sections 9 and 12, and:

(i) continued payment of the Executive’s Base Salary as in effect immediately
preceding the last day of the Employment Term (ignoring any decrease in Base
Salary that forms the basis for Good Reason), for a period of twelve (12) months
following the termination date (the “Salary Severance Period”) on the Company’s
regular payroll dates; provided, however, that any payments otherwise scheduled
to be made prior to the effective date of the General Release (namely, the date
it can no longer be revoked) shall accrue and be paid in the first payroll date
that follows such effective date with subsequent payments occurring on each
subsequent Company payroll date; and

(ii) if the Executive timely elects continued coverage under COBRA for the
Executive and the Executive’s covered dependents under the Company’s group
health plans following such termination, then the Company shall pay the COBRA
premiums necessary to continue the Executive’s and the Executive’s covered
dependents’ health insurance coverage in effect on the termination date until
the earliest of (i) twelve (12) months following the termination date (the
“COBRA Severance Period”); (ii) the date when the Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; or (iii) the date the Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination (such period from the termination date through the earlier of
(i)-(iii), the “COBRA Payment Period”). Notwithstanding the foregoing, if at any
time the Company determines that its payment of COBRA premiums on the
Executive’s behalf would result in a violation of applicable law (including but
not limited to the 2010 Patient Protection and Affordable Care Act, as amended
by the 2010 Health Care and Education Reconciliation Act), then in lieu of
paying COBRA premiums pursuant to this Section, the Company shall pay the
Executive on the last day of each remaining month of the COBRA Payment Period, a
fully taxable cash payment equal to the COBRA premium for such month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to the Executive’s payment
of COBRA premiums and without regard to the expiration of the COBRA period prior
to the end of the COBRA Payment Period. Nothing in this Agreement shall deprive
the Executive of the Executive’s rights under COBRA or ERISA for benefits under
plans and policies arising under the Executive’s employment by the Company.

 

10



--------------------------------------------------------------------------------

(iii) all issued and outstanding options will continue to vest according to
their established schedules throughout the Salary Severance Period, and all
vested options will remain exercisable throughout the Salary Severance Period,
but in no event later than the expiration date of the options.

(c) DISABILITY. Upon employment termination due to Disability, the Executive
shall be entitled to any Accrued Amounts.

(d) DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts.

(e) TERMINATION BY THE COMPANY WITHOUT CAUSE OR BY THE EXECUTIVE FOR GOOD REASON
FOLLOWING A CHANGE IN CONTROL.

(i) If the Executive’s employment by the Company is terminated by the Company
without Cause (and not due to Disability or death) or by the Executive for Good
Reason within twelve (12) months following a Change in Control (as defined in
the Equity Plan), then the Company shall pay or provide the Executive with the
Accrued Amounts and all of the benefits described in Section 11(b) above,
subject to compliance with Sections 9 and 12, with the exception that
Section 11(b) (iii) shall read: all issued and outstanding options will become
immediately vested and will remain exercisable through the Salary Severance
Period, but in no event later than the expiration date of the options.
Notwithstanding anything to the contrary, the Executive agrees and acknowledges
that the transactions contemplated under the Securities Purchase Agreement shall
not be considered a “Change in Control” for purposes of this Section 11(e).

12. CONDITIONS. Any payments or benefits made or provided pursuant to Section 11
(other than Accrued Amounts) are subject to the Executive’s (or, in the event of
the Executive’s death, the beneficiary’s or estate’s, or in the event of the
Executive’s Disability, the guardian’s if applicable):

(a) compliance with the provisions of Section 9 of this Agreement;

(b) delivery to the Company of an executed waiver and general release of any and
all known and unknown claims, and other provisions and covenants, in the form
acceptable to the Company (the “General Release”) within 21 days of presentation
thereof by the Company to the Executive, and permitting the General Release to
become effective in accordance with its terms; and

(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans
effective as of the termination date.

Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the

 

11



--------------------------------------------------------------------------------

Executive having revoked such General Release, and any such amounts shall be
paid or commence being paid to the Executive within fifteen (15) days of the
expiration of such revocation period without the occurrence of a revocation by
the Executive (or such later date as may be required under Section 19 of this
Agreement). Nevertheless (and regardless of whether the General Release has been
executed by the Executive), upon any termination of Executive’s employment,
Executive shall be entitled to receive any Accrued Amounts, payable after the
date of termination in accordance with the Company’s applicable plan, program,
policy or payroll procedures. Notwithstanding anything to the contrary in this
Agreement, if any severance pay or benefits are deferred compensation under
Section 409A (as defined below), and the period during which the Executive may
sign the General Release begins in one calendar year and the first payroll date
following the period during which the Executive may sign the General Release
occurs in the following calendar year, then the severance pay or benefit shall
not be paid or the first payment shall not occur until the later calendar year.

13. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the Executive and the Executive’s heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives. Any such
successor or assign of the Company will be deemed substituted for the Company
under the terms of this Agreement for all purposes. For this purpose,
“successor” means any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

14. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

If to the Company:

Cleveland BioLabs, Inc.

Chief Executive Officer

73 High Street

Buffalo, New York 14203

(716) 849-6820 (fax)

and a copy (which shall not constitute notice) shall also be sent to:

 

12



--------------------------------------------------------------------------------

[Name]

[Title]

[Address]

[Address]

[Number] (fax)

If to the Executive:

To the most recent address of the Executive set forth in the personnel records
of the Company.

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. If there is any
inconsistency between this Agreement and any other agreement (including but not
limited to any option, stock, long-term incentive or other equity award
agreement), plan, program, policy or practice (collectively, “Other Provision”)
of the Company the terms of this Agreement shall control over such Other
Provision.

16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. In case any one or
more of the provisions, subsections, or sentences contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained in
this Agreement. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

17. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instruments. One or more counterparts of this Agreement may be
delivered by facsimile, with the intention that delivery by such means shall
have the same effect as delivery of an original counterpart thereof.

18. SECTION 4999 EXCISE TAX.

(a) Notwithstanding anything in this Agreement or any other agreement between
the Executive and the Company (or any of its subsidiaries or affiliates) to the
contrary, in the event that the provisions of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”) relating to “parachute payments”
(as defined in the Code) shall be applicable to any payment or benefit received
or to be received by the Executive from the

 

13



--------------------------------------------------------------------------------

Company or its affiliates in connection with a change in the ownership or
effective control of the Company within the meaning of Section 280G of the Code
(a “Change in Control Transaction”) (collectively, “Payments”), then (a) at the
Executive’s request, the Company agrees to submit such Payments to a shareholder
vote intended to comply with the provisions of Section 280G(b)(5) of the Code,
or (b) in the event that the Executive does not request a shareholder vote as
set forth above or the provisions of Section 280G(b)(5) are inapplicable to the
Company, then any such Payments shall be equal to the “Reduced Amount” where the
Reduced Amount is (1) the largest portion of the Payments that will result in no
portion of such Payments being subject to the excise tax imposed by Section 4999
of the Code, or (2) the entire amount of the Payments otherwise scheduled to be
paid (without reduction), whichever of the forgoing amounts after taking into
account all applicable federal, state and local employment taxes, income taxes
and the excise tax of Section 4999 of the Code (all computed at the highest
applicable merged rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of all state and local taxes), results
in the Executive’s receipt, on an after-tax basis, of the greatest amount of
Payments. If subsection (1) above applies and a reduced amount of the Payments
is payable, then any reduction of Payments required by such provision shall
occur in the following order: (i) first, a reduction of any Payments that are
exempt from Section 409A in a manner the Company reasonably determines will
provide the Executive with the greatest post-reduction economic benefit, and
(ii) second, a reduction of any Payments that are subject to Section 409A on a
pro-rata basis or such other manner that complies with Section 409A, as
reasonably determined by the Company.

(b) In connection with a Change in Control Transaction, the Company shall engage
a certified public accounting firm (“Accountants”) to perform the calculations
to determine if the Payments to the Executive would reasonably be subject to
Section 280G of the Code, and the Company shall use commercially reasonable
efforts to (1) cause the Accountants to finalize such calculations and
(2) deliver such calculations and supporting documentation to the Executive, by
no later than five (5) days before the closing of the Change in Control
Transaction. If the Executive, in good faith, disagrees with or disputes any of
the assumptions, findings or determinations of the Accountants in respect of
such calculations, the Company shall use reasonable efforts to cause its
Accountants to consider in good faith the Executive’s position and revise such
calculations if the Accountants determine that it is more-likely-than-not, based
on the technical merits, that the Executive’s position will be sustained upon
examination by the Internal Revenue Service.

19. SECTION 409A.

(a) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”). Severance
benefits shall not commence until Executive has a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “separation from service”). Each
installment of severance benefits is a separate “payment” for purposes of Treas.
Reg. Section 1.409A-2(b)(2)(i), and the severance benefits are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if such exemptions are not available and Executive is, upon

 

14



--------------------------------------------------------------------------------

separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after Executive’s
separation from service, or (ii) Executive’s death. The parties acknowledge that
the exemptions from application of Section 409A to severance benefits are fact
specific, and any later amendment of this Agreement to alter the timing, amount
or conditions that will trigger payment of severance benefits may preclude the
ability of severance benefits provided under this Agreement to qualify for an
exemption.

(b) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement. To the extent that any severance benefit payments
are delayed as required by this Agreement due to the application of
Section 409A.

20. REPRESENTATIONS. The Executive represents and warrants to the Company that
the Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms and that the Executive is not a party to any agreement
or understanding, written or oral, which could prevent the Executive from
entering into this Agreement or performing all of the Executive’s obligations
hereunder. The Executive further represents and warrants that he has been
advised to consult with an attorney and that he has been represented by the
attorney of his choosing during the negotiation of this Agreement, that he has
consulted with his attorney before executing this Agreement, that he has
carefully read and fully understand all of the provisions of this Agreement and
that he is voluntarily entering into this Agreement.

21. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

22. SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and the Executive which by their express terms or clear intent survive
termination of the Executive’s employment with the Company, including, without
limitation, the provisions of Sections 9 through 27, inclusive of this
Agreement, will survive termination of the Executive’s employment with the
Company, and will remain in full force and effect according to their terms.

23. AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. Neither the Executive nor the Company
shall be entitled to any presumption in connection with any determination made
hereunder in connection with any arbitration, judicial or administrative
proceeding relating to or arising under this Agreement.

 

15



--------------------------------------------------------------------------------

24. INTEGRATION. This Agreement contains the complete, final and exclusive
agreement of the parties relating to the terms and conditions of the Executive’s
employment and the termination of the Executive’s employment, and supersedes all
prior and contemporaneous oral and written employment agreements or arrangements
between the parties[, including but not limited to the [INSERT NAMES OF ANY
PERTINENT AGREEMENTS. If any obligations in those agreements should be
preserved, include an exception for those obligations.].

25. AMENDMENT. This Agreement cannot be amended or modified except by a written
agreement signed by the Executive and a duly authorized officer of the Company,
who has been authorized to do so by a decision of the Board of Directors of the
Company.

26. WAIVER. No term, covenant or condition of this Agreement or any breach
thereof shall be deemed waived, except with the written consent of the party
against whom the wavier is claimed, and any waiver or any such term, covenant,
condition or breach shall not be deemed to be a waiver of any preceding or
succeeding breach of the same or any other term, covenant, condition or breach.

27. CHOICE OF LAW. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of New York without regard to its
conflict of laws principles.

28. DISPUTE RESOLUTION. To ensure the rapid and economical resolution of
disputes that may arise in connection with the Executive’s employment with the
Company, the Executive and the Company agree that any and all disputes, claims,
or causes of action, in law or equity shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Buffalo, New
York conducted by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then
applicable rules and procedures for employment disputes, which can be found at
HTTP://WWW.JAMSADR.COM/RULES-CLAUSES/, and which will be provided to the
Executive upon request. By agreeing to this arbitration procedure, both the
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or by administrative proceeding. The Executive will have
the right to be represented by legal counsel at any arbitration proceeding. The
arbitrator shall: (1) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
available under applicable law in a court proceeding; and (2) issue a written
statement signed by the arbitrator regarding the disposition of each claim and
the relief, if any, awarded as to each claim, the reasons for the award, and the
arbitrator’s essential findings and conclusions on which the award is based. The
Company shall pay all filing fees in excess of those which would be required if
the dispute were decided in a court of law, and shall pay the arbitrator’s fees
and any other fees or costs unique to arbitration. Except as may be awarded by
the arbitrator, each party shall bear its own legal fees in connection with such
arbitration. Nothing in this Agreement shall prevent either the Executive or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration, including but not limited to any
harm caused by violations of Paragraph 9, including, but not limited to
Paragraph 9(c) [Non-Competition]. Any awards or orders in such arbitrations may
be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

 

16



--------------------------------------------------------------------------------

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date first written above.

 

Cleveland BioLabs, Inc. By:   [Name] [Title] Date: [NAME]

 

Date:

Signature Page to Executive Employment Agreement



--------------------------------------------------------------------------------

Exhibit A to Executive Employment Agreement

CLEVELAND BIOLABS, INC.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Cleveland BioLabs, Inc., its subsidiaries, affiliates,
successors or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement and that relate
directly to the Company’s proposed business, products or research and
development.

I further agree that, in compliance with the Executive Employment Agreement, I
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees.

I further agree that for twenty-four (24) months from this date, in accordance
with Section 9(c)(i) of the Executive Employment Agreement, I will not solicit,
induce, recruit or encourage any of the Company’s employees to leave their
employment.

 

Date:

 

  (Employee’s Signature)   (Type/Print Employee’s Name)



--------------------------------------------------------------------------------

Exhibit B to Executive Employment Agreement

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number
or Brief Description

           

 

                 No inventions or improvements                  Additional
Sheets Attached

Signature of Executive:  

 

    Print Name of Executive:  

 

   

Date:  

 

   



--------------------------------------------------------------------------------

Exhibit B

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

Exhibit C

Form of Voting Agreement



--------------------------------------------------------------------------------

Exhibit D

Legal Opinion of Company Counsel